[hninpaexecution002001.jpg]
Exhibit 10.1 EXECUTION VERSION HNI CORPORATION $100,000,000 $50,000,000 4.22%
Senior Notes, Series A, due May 31, 2025 $50,000,000 4.40% Senior Notes, Series
B, due May 31, 2028 ______________ NOTE PURCHASE AGREEMENT ______________ Dated
May 31, 2018



--------------------------------------------------------------------------------



 
[hninpaexecution002002.jpg]
TABLE OF CONTENTS SECTION HEADING PAGE SECTION 1. AUTHORIZATION OF NOTES
..........................................................................1 
SECTION 2. SALE AND PURCHASE OF NOTES
...................................................................1  SECTION 3.
CLOSING
.......................................................................................................1 
SECTION 4. CONDITIONS TO CLOSING
..............................................................................2 
Section 4.1. Representations and Warranties
.............................................................2  Section 4.2.
Performance; No Default
.......................................................................2 
Section 4.3. Compliance Certificates
.........................................................................2 
Section 4.4. Opinions of Counsel
..............................................................................3 
Section 4.5. Purchase Permitted By Applicable Law, Etc
.........................................3  Section 4.6. Sale of Other Notes
................................................................................3 
Section 4.7. Payment of Special Counsel Fees
..........................................................4  Section 4.8.
Private Placement Number
....................................................................4  Section
4.9. Changes in Corporate Structure
.............................................................4  Section 4.10.
Subsidiary
Guaranty...............................................................................4 
Section 4.11. Funding Instructions
..............................................................................4 
Section 4.12. Proceedings and Documents
..................................................................4  SECTION 5.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY .............................4 
Section 5.1. Organization; Power and Authority
.......................................................4  Section 5.2.
Authorization, Etc
..................................................................................5 
Section 5.3. Disclosure
..............................................................................................5 
Section 5.4. Organization and Ownership of Shares of Subsidiaries; Affiliates
.......5  Section 5.5. Financial Statements; Material Liabilities
.............................................6  Section 5.6. Compliance with
Laws, Other Instruments, Etc ....................................6  Section 5.7.
Governmental Authorizations, Etc
.........................................................7  Section 5.8.
Litigation; Observance of Agreements, Statutes and Orders .................7 
Section 5.9. Taxes
......................................................................................................7 
Section 5.10. Title to Property; Leases
........................................................................7 
Section 5.11. Licenses, Permits, Etc
............................................................................8 
Section 5.12. Compliance with Employee Benefit Plans
............................................8  Section 5.13. Private Offering by
the Company ..........................................................9  Section
5.14. Use of Proceeds; Margin
Regulations....................................................9  Section 5.15.
Existing Indebtedness; Future Liens
......................................................9  Section 5.16. Foreign
Assets Control Regulations, Etc .............................................10 
Section 5.17. Status under Certain Statutes
...............................................................11  Section 5.18.
Environmental
Matters.........................................................................11 
SECTION 6. REPRESENTATIONS OF THE PURCHASERS
....................................................12  -i- \\DC - 047743/000003
- 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002003.jpg]
Section 6.1. Purchase for Investment
.......................................................................12 
Section 6.2. Source of Funds
...................................................................................12 
Section 6.3. Fiduciary Status
...................................................................................14 
Section 6.4. Investor Status
......................................................................................14 
SECTION 7. INFORMATION AS TO COMPANY
..................................................................14  Section
7.1. Financial and Business
Information.....................................................14  Section 7.2.
Officer’s Certificate
.............................................................................17 
Section 7.3. Visitation
..............................................................................................18 
Section 7.4. Electronic Delivery
..............................................................................18 
Section 7.5. Limitation on Disclosure Obligation.
..................................................19  SECTION 8. PAYMENT AND
PREPAYMENT OF THE NOTES ..............................................19 
Section 8.1.
Maturity................................................................................................19 
Section 8.2. Optional Prepayments with Make-Whole Amount
..............................19  Section 8.3. Allocation of Partial Prepayments
.......................................................20  Section 8.4.
Maturity; Surrender, Etc.
.....................................................................20  Section
8.5. Purchase of Notes
................................................................................20 
Section 8.7. Payments Due on Non-Business Days
.................................................22  Section 8.8. Change in
Control
................................................................................22 
SECTION 9. AFFIRMATIVE COVENANTS.
........................................................................23 
Section 9.1. Compliance with Laws
........................................................................23 
Section 9.2. Insurance
..............................................................................................23 
Section 9.3. Maintenance of Properties
...................................................................24  Section
9.4. Payment of Taxes and Claims
..............................................................24  Section 9.5.
Corporate Existence, Etc
......................................................................24 
Section 9.6. Books and Records
..............................................................................24 
Section 9.7. Subsidiary Guarantors
..........................................................................25 
Section 9.8. Priority of Obligations
.........................................................................26 
SECTION 10. NEGATIVE COVENANTS.
.............................................................................26 
Section 10.1. Transactions with Affiliates
.................................................................26  Section
10.2. Merger, Consolidation, Etc
..................................................................27  Section
10.3. Sale of Assets
.......................................................................................28 
Section 10.4. Line of Business
...................................................................................29 
Section 10.5. Economic Sanctions, Etc
.....................................................................30  Section
10.6. Liens
.....................................................................................................30 
Section 10.7. Financial Covenants.
............................................................................32 
SECTION 11. EVENTS OF DEFAULT
..................................................................................33 
SECTION 12. REMEDIES ON DEFAULT, ETC
......................................................................35 
Section 12.1. Acceleration
.........................................................................................35 
-ii- \\DC - 047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002004.jpg]
Section 12.2. Other Remedies
....................................................................................36 
Section 12.3. Rescission
............................................................................................36 
SECTION 13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES
...............................37  Section 13.1. Registration of Notes
...........................................................................37 
Section 13.2. Transfer and Exchange of Notes
..........................................................37  Section 13.3.
Replacement of Notes
..........................................................................38 
SECTION 14. PAYMENTS ON NOTES
.................................................................................38 
Section 14.1. Place of
Payment..................................................................................38 
Section 14.2. Payment by Wire Transfer
...................................................................38  Section
14.3. FATCA Information
............................................................................39 
SECTION 15. EXPENSES, ETC
...........................................................................................39 
Section 15.1. Transaction Expenses
...........................................................................39 
Section 15.2. Certain Taxes
.......................................................................................40 
Section 15.3. Survival
................................................................................................40 
SECTION 16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT
....................................................................................................................40 
SECTION 17. AMENDMENT AND WAIVER
........................................................................41 
Section 17.1. Requirements
.......................................................................................41 
Section 17.2. Solicitation of Holders of Notes
..........................................................41  Section 17.3.
Binding Effect,
Etc...............................................................................42 
Section 17.4. Notes Held by Company, Etc
...............................................................42  SECTION 18.
NOTICES
......................................................................................................42 
SECTION 19. REPRODUCTION OF DOCUMENTS
.................................................................43  SECTION 20.
CONFIDENTIAL INFORMATION
....................................................................43  SECTION
21. SUBSTITUTION OF PURCHASER
....................................................................44  SECTION
22. MISCELLANEOUS
........................................................................................44 
Section 22.1. Successors and Assigns
........................................................................44 
Section 22.2. Accounting Terms
................................................................................45 
Section 22.3. Severability
..........................................................................................45 
Section 22.4. Construction, Etc
..................................................................................45 
Section 22.5. Counterparts
.........................................................................................46 
Section 22.6. Governing Law
....................................................................................46 
Section 22.7. Jurisdiction and Process; Waiver of Jury Trial
....................................46  -iii- \\DC - 047743/000003 - 10986815
v12



--------------------------------------------------------------------------------



 
[hninpaexecution002005.jpg]
Signature
..........................................................................................................................................1 
-iv- \\DC - 047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002006.jpg]
SCHEDULE A — Defined Terms SCHEDULE 1-A — Form of 4.22% Senior Note, Series A,
due May 31, 2025 SCHEDULE 1-B — Form of 4.40% Senior Note, Series B, due May 31,
2028 SCHEDULE 4.4(a) — Form of Opinion of Special Counsel for the Company
SCHEDULE 4.4(b) — Form of Opinion of Special Counsel for the Purchasers SCHEDULE
4.9 — Changes in Corporate Structure SCHEDULE 5.3 — Disclosure Materials
SCHEDULE 5.4 — Subsidiaries of the Company and Ownership of Subsidiary Stock
SCHEDULE 5.5 — Financial Statements SCHEDULE 5.7 — Governmental Authorizations
SCHEDULE 5.15 — Existing Indebtedness SCHEDULE 7.2 — Form of Compliance
Certificate SCHEDULE 9.7 — Form of Subsidiary Guarantor Joinder SCHEDULE 10.2(c)
— Form of Subsidiary Guarantor Reaffirmation PURCHASER SCHEDULE — Information
Relating to Purchasers -v- \\DC - 047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002007.jpg]
HNI CORPORATION Note Purchase Agreement HNI CORPORATION 408 EAST SECOND STREET
MUSCATINE, IOWA 52761 $50,000,000 4.22% Senior Notes, Series A, due May 31, 2025
$50,000,000 4.40% Senior Notes, Series B, due May 31, 2028 May 31, 2018 TO EACH
OF THE PURCHASERS LISTED IN THE PURCHASER SCHEDULE HERETO: Ladies and Gentlemen:
HNI Corporation, an Iowa corporation (the “Company”), agrees with each of the
Purchasers as follows: SECTION 1. AUTHORIZATION OF NOTES. The Company will
authorize the issue and sale of (i) $50,000,000 aggregate principal amount of
its 4.22% Senior Notes, Series A, due May 31, 2025 (the “Series A Notes”), and
(ii) $50,000,000 aggregate principal amount of its 4.40% Senior Notes, Series B,
due May 31, 2028 (the “Series B Notes” and together with the Series A Notes, the
“Notes”, such term to include any such notes as amended, restated or otherwise
modified from time to time pursuant to Section 17 and including any such notes
issued in substitution therefor pursuant to Section 13). The Series A Notes and
the Series B Notes shall be substantially in the form set out on Schedule 1-A
and Schedule 1-B, respectively. Certain capitalized and other terms used in this
Agreement are defined in Schedule A and, for purposes of this Agreement, the
rules of construction set forth in Section 22.4 shall govern. SECTION 2. SALE
AND PURCHASE OF NOTES . Subject to the terms and conditions of this Agreement,
the Company will issue and sell to each Purchaser and each Purchaser will
purchase from the Company, at the Closing provided for in Section 3, Notes in
the principal amount specified opposite such Purchaser’s name in the Purchaser
Schedule at the purchase price of 100% of the principal amount thereof. The
Purchasers’ obligations hereunder are several and not joint obligations and no
Purchaser shall have any liability to any Person for the performance or
non-performance of any obligation by any other Purchaser hereunder. SECTION 3.
CLOSING. The sale and purchase of the Notes to be purchased by each Purchaser
shall occur at the offices of Chapman and Cutler LLP, 111 West Monroe Street,
Chicago, Illinois 60603, at 10:00 \\DC - 047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002008.jpg]
a.m., Central time, at a closing (the “Closing”) on May 31, 2018 or on such
other Business Day thereafter on or prior to April 5, 2018, as may be agreed
upon by the Company and the Purchasers. At the Closing the Company will deliver
to each Purchaser the Notes to be purchased by such Purchaser in the form of a
single Note (or such greater number of Notes in denominations of at least
$100,000 as such Purchaser may request) dated the date of the Closing and
registered in such Purchaser’s name (or in the name of its nominee), against
delivery by such Purchaser to the Company or its order of immediately available
funds in the amount of the purchase price therefor by wire transfer of
immediately available funds for the account of the Company set forth in the
Funding Instructions provided to each Purchaser pursuant to Section 4.11. If at
the Closing the Company shall fail to tender such Notes to any Purchaser as
provided above in this Section 3, or any of the conditions specified in Section
4 shall not have been fulfilled to such Purchaser’s satisfaction, such Purchaser
shall, at its election, be relieved of all further obligations under this
Agreement, without thereby waiving any rights such Purchaser may have by reason
of such failure by the Company to tender such Notes or any of the conditions
specified in Section 4 not having been fulfilled to such Purchaser’s
satisfaction. SECTION 4. CONDITIONS TO CLOSING. Each Purchaser’s obligation to
purchase and pay for the Notes to be sold to such Purchaser at the Closing is
subject to the fulfillment to such Purchaser’s satisfaction, prior to or at the
Closing, of the following conditions: Section 4.1. Representations and
Warranties. (a) Representations and Warranties of the Company. The
representations and warranties of the Company in this Agreement shall be correct
when made and at the time of the Closing. (b) Representations and Warranties of
the Subsidiary Guarantors. The representations and warranties of the Subsidiary
Guarantors in the Subsidiary Guaranty shall be correct when made and at the time
of the Closing. Section 4.2. Performance; No Default. The Company and each
Subsidiary Guarantor shall have performed and complied with all agreements and
conditions contained in this Agreement and the Subsidiary Guaranty required to
be performed or complied with by it prior to or at the Closing. Before and after
giving effect to the issue and sale of the Notes (and the application of the
proceeds thereof as contemplated by Section 5.14), no Default or Event of
Default shall have occurred and be continuing. Neither the Company nor any
Subsidiary shall have entered into any transaction since the date of the
Memorandum that would have been prohibited by Section 10 had such Section
applied since such date. Section 4.3. Compliance Certificates. (a) Officer’s
Certificate of the Company. The Company shall have delivered to such Purchaser
an Officer’s Certificate, dated the date of the Closing, certifying that the
conditions specified in Sections 4.1(a), 4.2 and 4.9 have been fulfilled. -2-
\\DC - 047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002009.jpg]
(b) Secretary’s Certificate of the Company. The Company shall have delivered to
such Purchaser a certificate of its Secretary or Assistant Secretary, dated the
date of the Closing, certifying as to (i) the resolutions attached thereto and
other corporate proceedings relating to the authorization, execution and
delivery of the Notes and this Agreement and (ii) the Company’s organizational
documents as then in effect. (c) Officer’s Certificate of the Subsidiary
Guarantors. Each Subsidiary Guarantor shall have delivered to such Purchaser an
Officer’s Certificate, dated the Closing Date, certifying that the conditions
specified in Sections 4.1(b), 4.2 and 4.9 have been fulfilled. (d) Secretary’s
Certificate of the Subsidiary Guarantors. Each Subsidiary Guarantor shall have
delivered to such Purchaser a certificate, dated the Closing Date, certifying as
to (i) the resolutions attached thereto and other corporate proceedings relating
to the authorization, execution and delivery of the Subsidiary Guaranty and (ii)
such Subsidiary Guarantor’s organizational documents as then in effect. Section
4.4. Opinions of Counsel. Such Purchaser shall have received opinions in form
and substance satisfactory to such Purchaser, dated the date of the Closing (a)
from Hogan Lovells US LLP, counsel for the Company and the Subsidiary
Guarantors, covering the matters set forth in Schedule 4.4(a) (and the Company
and Subsidiary Guarantors hereby instructs its counsel to deliver such opinion
to the Purchasers), (b) from in-house counsel of the Company with respect to the
Subsidiary Guarantors formed in Iowa and Illinois, covering the matters set
forth in Schedule 4.4(a) with respect to such Subsidiary Guarantors (and the
Company and Subsidiary Guarantors hereby instructs such counsel to deliver such
opinion to the Purchasers) and (c) from Chapman and Cutler LLP, the Purchasers’
special counsel in connection with such transactions, substantially in the form
set forth in Schedule 4.4(b) and covering such other matters incident to such
transactions as such Purchaser may reasonably request. Section 4.5. Purchase
Permitted By Applicable Law, Etc. On the date of the Closing such Purchaser’s
purchase of Notes shall (a) be permitted by the laws and regulations of each
jurisdiction to which such Purchaser is subject, without recourse to provisions
(such as section 1405(a)(8) of the New York Insurance Law) permitting limited
investments by insurance companies without restriction as to the character of
the particular investment, (b) not violate any applicable law or regulation
(including Regulation T, U or X of the Board of Governors of the Federal Reserve
System) and (c) not subject such Purchaser to any tax, penalty or liability
under or pursuant to any applicable law or regulation, which law or regulation
was not in effect on the date hereof. If requested by such Purchaser, such
Purchaser shall have received an Officer’s Certificate certifying as to such
matters of fact regarding the Company and its Subsidiaries as such Purchaser may
reasonably specify to enable such Purchaser to determine whether such purchase
is so permitted. Section 4.6. Sale of Other Notes. Contemporaneously with the
Closing the Company shall sell to each other Purchaser and each other Purchaser
shall purchase the Notes to be purchased by it at the Closing as specified in
the Purchaser Schedule. -3- \\DC - 047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002010.jpg]
Section 4.7. Payment of Special Counsel Fees. Without limiting Section 15.1, the
Company shall have paid on or before the Closing the fees, charges and
disbursements of the Purchasers’ special counsel referred to in Section 4.4 to
the extent reflected in a statement of such counsel rendered to the Company at
least one Business Day prior to the Closing. Section 4.8. Private Placement
Number. A Private Placement Number issued by Standard & Poor’s CUSIP Service
Bureau (in cooperation with the SVO) shall have been obtained for each Series of
Notes. Section 4.9. Changes in Corporate Structure. Neither the Company nor any
Subsidiary Guarantor shall have changed its jurisdiction of incorporation or
organization, or, except as reflected in Schedule 4.9, been a party to any
merger or consolidation or succeeded to all or any substantial part of the
liabilities of any other entity, at any time following the date of the most
recent financial statements referred to in Schedule 5.5. Section 4.10.
Subsidiary Guaranty. The Subsidiary Guaranty shall have been duly authorized,
executed and delivered by each Subsidiary Guarantor, shall constitute the legal,
valid and binding contract and agreement of each Subsidiary Guarantor and such
Purchaser shall have received a true, correct and complete copy thereof. Section
4.11. Funding Instructions. At least three Business Days prior to the date of
the Closing, each Purchaser shall have received written instructions (the
“Funding Instructions”) signed by a Responsible Officer on letterhead of the
Company providing (i) the name and address of the transferee bank, (ii) such
transferee bank’s ABA number and (iii) the account name and number into which
the purchase price for the Notes is to be deposited. Section 4.12. Proceedings
and Documents. All corporate and other proceedings in connection with the
transactions contemplated by this Agreement and all documents and instruments
incident to such transactions shall be reasonably satisfactory to such Purchaser
and its special counsel, and such Purchaser and its special counsel shall have
received all such counterpart originals or certified or other copies of such
documents as such Purchaser or such special counsel may reasonably request.
SECTION 5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. As of the date hereof,
the Company represents and warrants to each Purchaser that: Section 5.1.
Organization; Power and Authority. The Company is a corporation duly organized,
validly existing and in good standing under the laws of its jurisdiction of
incorporation, and is duly qualified as a foreign corporation and is in good
standing in each jurisdiction in which such qualification is required by law,
other than those jurisdictions as to which the failure to be so qualified or in
good standing could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. The Company has the corporate power
and authority to own or hold under lease the properties it purports to own or
hold under lease, to transact the business it transacts and proposes to
transact, to execute and deliver this Agreement and the Notes and to perform the
provisions hereof and thereof. -4- \\DC - 047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002011.jpg]
Section 5.2. Authorization, Etc. This Agreement and the Notes have been duly au-
thorized by all necessary corporate action on the part of the Company, and this
Agreement constitutes, and upon execution and delivery thereof each Note will
constitute, a legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except as such enforceability
may be limited by (i) applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally and (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law). Section 5.3.
Disclosure. The Company, through its agents, Merrill Lynch, Pierce, Fenner &
Smith Incorporated and Sun Trust, have delivered to each Purchaser a copy of a
Private Placement Memorandum, dated February, 2018 (the “Memorandum”), relating
to the transactions contemplated hereby. The Memorandum fairly describes, in all
material respects, the general nature of the business of the Company and its
Subsidiaries. This Agreement, the Memorandum, the financial statements
referenced in Schedule 5.5, and the documents, certificates or other writings
delivered to the Purchasers by or on behalf of the Company prior to February 27,
2018 in connection with the transactions contemplated hereby and identified in
Schedule 5.3 (this Agreement, the Memorandum and such documents, certificates or
other writings and such financial statements delivered to each Purchaser being
referred to, collectively, as the “Disclosure Documents”), taken as a whole,
together with any SEC filings made by the Company on or after February 27, 2018,
do not contain any untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein not materially misleading
in light of the circumstances under which they were made provided that, with
respect to projections, estimates and other forward-looking information, the
Company represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time. Except as disclosed in
the Disclosure Documents or as may be disclosed in the Company’s SEC filings
after February 27, 2018, since December 30, 2017, there has been no change in
the financial condition, operations, business or properties of the Company and
its Subsidiaries, taken as a whole, except changes that could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
There is no fact known to the Company that could reasonably be expected to have
a Material Adverse Effect that has not been set forth herein, in the Disclosure
Documents or in the Company’s SEC filings after February 27, 2018. Section 5.4.
Organization and Ownership of Shares of Subsidiaries; Affiliates. (a) Schedule
5.4 contains (except as noted therein) complete and correct lists of (i) the
Company’s Subsidiaries, showing, as to each Subsidiary, the name thereof, the
jurisdiction of its organization, the percentage of shares of each class of its
capital stock or similar Equity Interests outstanding owned by the Company and
each other Subsidiary and whether such Subsidiary is a Subsidiary Guarantor,
(ii) the Company’s Affiliates, other than Subsidiaries, and (iii) the Company’s
directors and senior officers. (b) All of the outstanding shares of capital
stock or similar Equity Interests of each Subsidiary shown in Schedule 5.4 as
being owned by the Company and its Subsidiaries have been validly issued, are
fully paid and non-assessable and are owned by the Company or another Subsidiary
free and clear of any Lien that is prohibited by this Agreement. -5- \\DC -
047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002012.jpg]
(c) Each Subsidiary is a corporation or other legal entity duly organized,
validly existing and, where applicable, in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign corporation or
other legal entity and, where applicable, is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Each such Subsidiary has the corporate or other power
and authority to own or hold under lease the properties it purports to own or
hold under lease and to transact the business it transacts and proposes to
transact. (d) No Subsidiary is subject to any contractual restriction (other
than the agreements listed on Schedule 5.4 and customary limitations imposed by
corporate law or similar statutes, and provisions in agreements or instruments
which prohibit the payment of dividends or distributions with respect to any
class of Equity Interests other than on a pro rata basis) restricting the
ability of such Subsidiary to pay dividends out of profits or make any other
similar distributions of profits to the Company or any of its Subsidiaries that
owns outstanding shares of capital stock or similar Equity Interests of such
Subsidiary. Section 5.5. Financial Statements; Material Liabilities. The Company
has made available to each Purchaser the Company’s annual reports on Form 10-K
for the fiscal years ended 2013 through 2017 and its quarterly report on Form
10-Q for the quarterly period ended March 31, 2018, each of which contains the
consolidated financial statements of the Company and its Subsidiaries listed on
Schedule 5.5. All of such financial statements (including in each case the
related schedules and notes) fairly present in all material respects the
consolidated financial position of the Company and its Subsidiaries as of the
respective dates specified in such Schedule and the consolidated results of
their operations and cash flows for the respective periods so specified and have
been prepared in accordance with GAAP consistently applied throughout the
periods involved except as set forth in the notes thereto (subject, in the case
of any interim financial statements, to normal year-end adjustments and the
absence of footnotes). The Company and its Subsidiaries do not have any Material
liabilities that are not disclosed on such financial statements or otherwise
disclosed in the Disclosure Documents. Section 5.6. Compliance with Laws, Other
Instruments, Etc. The execution, delivery and performance by the Company of this
Agreement and the Notes will not (i) contravene, result in any breach of, or
constitute a default under, or result in the creation of any Lien in respect of
any property of the Company or any Subsidiary under, (A) any indenture,
mortgage, deed of trust, loan, purchase or credit agreement, or any other
Material agreement or instrument in any Material respect, or (B) the corporate
charter or by-laws or shareholders agreement, in each case of the foregoing, to
which the Company or any Subsidiary is bound or by which the Company or any
Subsidiary or any of their respective properties may be bound or affected, (ii)
conflict with or result in a breach of any of the terms, conditions or
provisions of any order, judgment, decree or ruling of any court, arbitrator or
Governmental Authority applicable to the Company or any Subsidiary or (iii)
violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Company or any Subsidiary. -6- \\DC -
047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002013.jpg]
Section 5.7. Governmental Authorizations, Etc. Except for filings on Form 8-K
required to be filed with the SEC as a result of the execution of this Agreement
and for the filings described on Schedule 5.7, no consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by the Company of this Agreement, any Subsidiary Guaranty or the Notes. Section
5.8. Litigation; Observance of Agreements, Statutes and Orders. (a) There are no
actions, suits, governmental investigations or proceedings pending or, to the
knowledge of the Company, threatened against or affecting the Company or any
Subsidiary or any property of the Company or any Subsidiary in any court or
before any arbitrator of any kind or before or by any Governmental Authority
that could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. (b) Neither the Company nor any Subsidiary is (i) in
default under any agreement or instrument to which it is a party or by which it
is bound, (ii) in violation of any order, judgment, decree or ruling of any
court, any arbitrator of any kind or any Governmental Authority or (iii) in
violation of any applicable law, ordinance, rule or regulation of any
Governmental Authority (including Environmental Laws, the USA PATRIOT Act or any
of the other laws and regulations that are referred to in Section 5.16), which
default or violation could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Section 5.9. Taxes. The Company and
its Subsidiaries have filed all income tax and other Material tax returns that
are required to have been filed in any jurisdiction, and have paid all taxes
shown to be due and payable on such returns and all other taxes and assessments
levied upon them or their properties, assets, income or franchises, to the
extent such taxes and assessments have become due and payable and before they
have become delinquent, except for any taxes and assessments (i) the amount of
which, individually or in the aggregate, is not Material or (ii) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which the Company or a Subsidiary,
as the case may be, has established adequate reserves in accordance with GAAP.
The Company knows of no basis for any other tax or assessment that could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The charges, accruals and reserves on the books of the Company
and its Subsidiaries in respect of U.S. federal, state or other taxes for all
fiscal periods are adequate. The U.S. federal income tax liabilities of the
Company and its Subsidiaries have been finally determined (whether by reason of
completed audits or the statute of limitations having run) for all fiscal years
up to and including the fiscal year ended December 28, 2013. Section 5.10. Title
to Property; Leases. The Company and its Subsidiaries have good and sufficient
title to their respective properties which the Company and its Subsidiaries own
or purport to own that individually or in the aggregate are Material, including
all such properties reflected in the most recent audited balance sheet referred
to in Section 5.5 or purported to have been acquired by the Company or any
Subsidiary after such date (except as sold or otherwise disposed of in the
ordinary course of business or as otherwise permitted under any Material Credit
Facility), except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, in each
case free and clear of Liens prohibited by this Agreement. All leases that
individually or in the aggregate are Material are valid and subsisting and are
in full -7- \\DC - 047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002014.jpg]
force and effect, except where the failure of which could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.
Section 5.11. Licenses, Permits, Etc. Except as could not reasonably be expected
to have a Material Adverse Effect: (a) The Company and its Subsidiaries own or
possess all licenses, permits, franchises, authorizations, patents, copyrights,
proprietary software, service marks, trademarks and trade names, or rights
thereto without known conflict with the rights of others; (b) No product or
service of the Company or any of its Subsidiaries infringes any license, permit,
franchise, authorization, patent, copyright, proprietary software, service mark,
trademark, trade name or other right owned by any other Person; and (c) There is
no violation by any Person of any right of the Company or any of its
Subsidiaries with respect to any license, permit, franchise, authorization,
patent, copyright, proprietary software, service mark, trademark, trade name or
other right owned or used by the Company or any of its Subsidiaries. Section
5.12. Compliance with Employee Benefit Plans. (a) The Company and each ERISA
Affiliate have operated and administered each Plan in compliance with all
applicable laws except for such instances of noncompliance as have not resulted
in and could not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect. Neither the Company nor any ERISA Affiliate
has incurred any liability pursuant to Title I or IV of ERISA or the penalty or
excise tax provisions of the Code relating to employee benefit plans (as defined
in section 3 of ERISA), and no event, transaction or condition has occurred or
exists that could, individually or in the aggregate, reasonably be expected to
result in the incurrence of any such liability by the Company or any ERISA
Affiliate, or in the imposition of any Lien on any of the rights, properties or
assets of the Company or any ERISA Affiliate, in either case pursuant to Title I
or IV of ERISA or to section 430(k) of the Code or to any such penalty or excise
tax provisions under the Code or federal law or section 4068 of ERISA or by the
granting of a security interest in connection with the amendment of a Plan,
other than such liabilities or Liens as would not be individually or in the
aggregate Material. (b) The present value of the aggregate benefit liabilities
under each of the Plans (other than Multiemployer Plans), determined as of the
end of such Plan’s most recently ended plan year on the basis of the actuarial
assumptions specified for funding purposes in such Plan’s most recent actuarial
valuation report, did not exceed the aggregate current value of the assets by
more than $40,000,000 in the aggregate for all Plans. The term “benefit
liabilities” has the meaning specified in section 4001 of ERISA and the terms
“current value” and “present value” have the meaning specified in section 3 of
ERISA. (c) The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material. -8- \\DC - 047743/000003 -
10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002015.jpg]
(d) The expected postretirement benefit obligation (determined as of the last
day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Accounting Standards Codification Topic
715-60, without regard to liabilities attributable to continuation coverage
mandated by section 4980B of the Code) of the Company and its Subsidiaries is
not Material. (e) The execution and delivery of this Agreement and the issuance
and sale of the Notes hereunder will not involve any transaction that is subject
to the prohibitions of section 406 of ERISA or in connection with which a tax
could be imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The
representation by the Company to each Purchaser in the first sentence of this
Section 5.12(e) is made in reliance upon and subject to the accuracy of such
Purchaser’s representation in Section 6.2 as to the sources of the funds to be
used to pay the purchase price of the Notes to be purchased by such Purchaser.
(f) The Company and its Subsidiaries do not have any Non-U.S. Plans. Section
5.13. Private Offering by the Company. Neither the Company nor anyone acting on
its behalf has offered the Notes or any similar Securities for sale to, or
solicited any offer to buy the Notes or any similar Securities from, or
otherwise approached or negotiated in respect thereof with, any Person other
than the Purchasers and not more than 5 other Institutional Investors, each of
which has been offered the Notes at a private sale for investment. Neither the
Company nor anyone acting on its behalf has taken, or will take, any action that
would subject the issuance or sale of the Notes to the registration requirements
of section 5 of the Securities Act or to the registration requirements of any
Securities or blue sky laws of any applicable jurisdiction. Section 5.14. Use of
Proceeds; Margin Regulations. The Company will apply the proceeds of the sale of
the Notes to refinance existing Indebtedness and for general purposes of the
Company. No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, for the purpose of buying or carrying any margin
stock within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System (12 CFR 221), to extend credit to others for the purpose
of buying or carrying margin stock, or for the purpose of buying or carrying or
trading in any Securities under such circumstances as to involve the Company in
a violation of Regulation X of said Board (12 CFR 224) or to involve any broker
or dealer in a violation of Regulation T of said Board (12 CFR 220). Margin
stock does not constitute more than 10% of the value of the consolidated assets
of the Company and its Subsidiaries and the Company does not have any present
intention that margin stock will constitute more than 10% of the value of such
assets. As used in this Section, the terms “margin stock” and “purpose of buying
or carrying” shall have the meanings assigned to them in said Regulation U.
Section 5.15. Existing Indebtedness; Future Liens. a) Except as described
therein, Schedule 5.15 sets forth a complete and correct list of all outstanding
Indebtedness of the Company and its Subsidiaries as of December 30, 2017 having
an outstanding principal amount in excess of $10,000,000 (other than
intercompany Indebtedness) (including descriptions of the obligors and the
original lender (or, if applicable, administrative agent) therefor, principal
amounts outstanding, a general description of the primary collateral therefor
and a general description of any Guaranties thereof), since which date there has
been no Material change in the amounts (other than changes -9- \\DC -
047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002016.jpg]
in line of credit balances arising in the ordinary course of business of the
Company), interest rates (other than with respect to variable interest rates and
changes in the underlying index rates), sinking funds, installment payments or
maturities of the Indebtedness of the Company or its Subsidiaries. Neither the
Company nor any Subsidiary is in default and no waiver of default is currently
in effect, in the payment of any principal or interest on any Indebtedness of
the Company or such Subsidiary and no event or condition exists with respect to
any Indebtedness of the Company or any Subsidiary the outstanding principal
amount of which exceeds $10,000,000 that would permit (or that with notice or
the lapse of time, or both, would permit) one or more Persons to cause such
Indebtedness to become due and payable before its stated maturity or before its
regularly scheduled dates of payment. (b) Except as disclosed in Schedule 5.15,
neither the Company nor any Subsidiary has agreed or consented to cause or
permit any of its property, whether now owned or hereafter acquired, to be
subject to a Lien that secures Indebtedness the outstanding principal amount of
which exceeds $10,000,000 or to cause or permit in the future (upon the
happening of a contingency or otherwise) any of its property, whether now owned
or hereafter acquired, to be subject to a Lien that secures Indebtedness the
outstanding principal amount of which exceeds $10,000,000. (c) Neither the
Company nor any Subsidiary is a party to, or otherwise subject to any provision
contained in, any instrument evidencing Indebtedness of the Company or such
Subsidiary, any agreement relating thereto or any other agreement (including its
charter or any other organizational document) which limits the amount of, or
otherwise imposes restrictions on the incurring of, Indebtedness of the Company,
except as provided in the agreements and documents related to the Indebtedness
described in Schedule 5.15. Section 5.16. Foreign Assets Control Regulations,
Etc. (a) Neither the Company nor any Controlled Entity (i) is a Blocked Person,
(ii) has been notified that its name appears or may in the future appear on a
State Sanctions List or (iii) is a target of sanctions that have been imposed by
the United Nations or the European Union. (b) Neither the Company nor any
Controlled Entity (i) within the past five (5) years has violated, been found in
violation of, or been charged or convicted under, any applicable U.S. Economic
Sanctions Laws, Anti-Money Laundering Laws or Anti-Corruption Laws or (ii) to
the Company’s knowledge, is under investigation by any Governmental Authority
for possible violation of any U.S. Economic Sanctions Laws, Anti-Money
Laundering Laws or Anti-Corruption Laws. (c) No part of the proceeds from the
sale of the Notes hereunder: (i) constitutes or will constitute funds obtained
on behalf of any Blocked Person or will otherwise be used by the Company or any
Controlled Entity, directly or indirectly, (A) in connection with any investment
in, or any transactions or dealings with, any Blocked Person in violation of
U.S. Economic Sanctions Laws or any applicable similar state laws, (B) for any
purpose that would cause any Purchaser to be in violation of -10- \\DC -
047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002017.jpg]
any U.S. Economic Sanctions Laws or (C) otherwise in violation of any U.S.
Economic Sanctions Laws; (ii) will be used, directly or indirectly, in violation
of, or cause any Purchaser to be in violation of, any applicable Anti-Money
Laundering Laws; or (iii) will be used, directly or indirectly, for the purpose
of making any improper payments, including bribes, to any Governmental Official
or commercial counterparty in order to obtain, retain or direct business or
obtain any improper advantage, in each case which would be in violation of, or
cause any Purchaser to be in violation of, any applicable Anti-Corruption Laws.
(d) The Company has established procedures and controls which it reasonably
believes are adequate (and otherwise comply with applicable law) to ensure that
the Company and each Controlled Entity is and will continue to be in compliance
with all applicable U.S. Economic Sanctions Laws, Anti-Money Laundering Laws and
Anti-Corruption Laws. Section 5.17. Status under Certain Statutes. Neither the
Company nor any Subsidiary is subject to regulation under the Investment Company
Act of 1940, the Public Utility Holding Company Act of 2005, the ICC Termination
Act of 1995, or the Federal Power Act. Section 5.18. Environmental Matters. (a)
Neither the Company nor any Subsidiary has knowledge of any claim or has
received any notice of any claim and no proceeding has been instituted asserting
any claim against the Company or any of its Subsidiaries or any of their
respective real properties or other assets now or formerly owned, leased or
operated by any of them, alleging any damage to the environment or violation of
any Environmental Laws, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect. (b) Neither the Company nor any
Subsidiary has knowledge of any facts which would give rise to any claim, public
or private, of violation of Environmental Laws or damage to the environment
emanating from, occurring on or in any way related to real properties now or
formerly owned, leased or operated by any of them or to other assets or their
use, except, in each case, such as could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect. (c) Neither the
Company nor any Subsidiary has stored any Hazardous Materials on real properties
now or formerly owned, leased or operated by any of them in a manner which is
contrary to any Environmental Law that could, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect. (d) Neither the
Company nor any Subsidiary has disposed of any Hazardous Materials in a manner
which is contrary to any Environmental Law that could, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect. (e)
All buildings on all real properties now owned, leased or operated by the
Company or any Subsidiary are in compliance with applicable Environmental Laws,
except where failure to -11- \\DC - 047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002018.jpg]
comply could not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect. SECTION 6. REPRESENTATIONS OF THE
PURCHASERS. Section 6.1. Purchase for Investment. (a) Each Purchaser severally
represents that it is purchasing the Notes for its own account or for one or
more separate accounts maintained by such Purchaser or for the account of one or
more pension or trust funds and not with a view to the distribution thereof,
provided that the disposition of such Purchaser’s or their property shall at all
times be within such Purchaser’s or their control. Each Purchaser acknowledges
that the Notes have not been registered under the Securities Act or the
securities laws of any state or other jurisdiction and may be resold only if
registered pursuant to the provisions of the Securities Act or if an exemption
from registration is available, except under circumstances where neither such
registration nor such an exemption is required by law, and that the Company is
not required to register the Notes. (b) Each Purchaser acknowledges that the
Company and, for purposes of the opinions to be delivered to the Purchasers
pursuant hereto, counsel to the Company and the Subsidiary Guarantors will rely
upon the accuracy and truth of the foregoing representations and in this Section
6 and hereby consents to such reliance. Section 6.2. Source of Funds. Each
Purchaser severally represents that at least one of the following statements is
an accurate representation as to each source of funds (a “Source”) to be used by
such Purchaser to pay the purchase price of the Notes to be purchased by such
Purchaser hereunder: (a) the Source is an “insurance company general account”
(as the term is defined in the United States Department of Labor’s Prohibited
Transaction Exemption (“PTE”) 95-60) in respect of which the reserves and
liabilities (as defined by the annual statement for life insurance companies
approved by the NAIC (the “NAIC Annual Statement”)) for the general account
contract(s) held by or on behalf of any employee benefit plan together with the
amount of the reserves and liabilities for the general account contract(s) held
by or on behalf of any other employee benefit plans maintained by the same
employer (or affiliate thereof as defined in PTE 95-60) or by the same employee
organization in the general account do not exceed 10% of the total reserves and
liabilities of the general account (exclusive of separate account liabilities)
plus surplus as set forth in the NAIC Annual Statement filed with such
Purchaser’s state of domicile; or (b) the Source is a separate account that is
maintained solely in connection with such Purchaser’s fixed contractual
obligations under which the amounts payable, or credited, to any employee
benefit plan (or its related trust) that has any interest in such separate
account (or to any participant or beneficiary of such plan (including any
annuitant)) are not affected in any manner by the investment performance of the
separate account; or -12- \\DC - 047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002019.jpg]
(c) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or (d) the Source constitutes assets of
an “investment fund” (within the meaning of Part VI of PTE 84-14 (the “QPAM
Exemption”)) managed by a “qualified professional asset manager” or “QPAM”
(within the meaning of Part VI of the QPAM Exemption), no employee benefit
plan’s assets that are managed by the QPAM in such investment fund, when
combined with the assets of all other employee benefit plans established or
maintained by the same employer or by an affiliate (within the meaning of Part
VI(c)(1) of the QPAM Exemption) of such employer or by the same employee
organization and managed by such QPAM, represent more than 20% of the total
client assets managed by such QPAM, the conditions of Part I(c) and (g) of the
QPAM Exemption are satisfied, neither the QPAM nor a person controlling or
controlled by the QPAM maintains an ownership interest in the Company that would
cause the QPAM and the Company to be “related” within the meaning of Part VI(h)
of the QPAM Exemption and (i) the identity of such QPAM and (ii) the names of
any employee benefit plans whose assets in the investment fund, when combined
with the assets of all other employee benefit plans established or maintained by
the same employer or by an affiliate (within the meaning of Part VI(c)(1) of the
QPAM Exemption) of such employer or by the same employee organization, represent
10% or more of the assets of such investment fund, have been disclosed to the
Company in writing pursuant to this clause (d);or (e) the Source constitutes
assets of a “plan(s)” (within the meaning of Part IV(h) of PTE 96-23 (the “INHAM
Exemption”)) managed by an “in-house asset manager” or “INHAM” (within the
meaning of Part IV(a) of the INHAM Exemption), the conditions of Part I(a), (g)
and (h) of the INHAM Exemption are satisfied, neither the INHAM nor a person
controlling or controlled by the INHAM (applying the definition of “control” in
Part IV(d)(3) of the INHAM Exemption) owns a 10% or more interest in the Company
and (i) the identity of such INHAM and (ii) the name(s) of the employee benefit
plan(s) whose assets constitute the Source have been disclosed to the Company in
writing pursuant to this clause (e); or (f) the Source is a governmental plan;
or (g) the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or (h)
the Source does not include assets of any employee benefit plan, other than a
plan exempt from the coverage of ERISA. -13- \\DC - 047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002020.jpg]
As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA. Section 6.3. Fiduciary Status. Each Purchaser
has independently evaluated the investment risks associated with the acquisition
of the Notes and recognizes that the Company has not provided any advice or
recommendation relating to the acquisition of the Notes. Section 6.4. Investor
Status. (a) Each Purchaser certifies and represents to the Company that it is an
institutional “accredited investor” as defined in Rule 501(a)(1), (2), (3) or
(7) promulgated under the Securities Act acting for its own account (and not for
the account of others) or as a fiduciary or agent for others (which others are
also “institutional accredited investors”) and was not organized for the purpose
of acquiring the Notes. Each Purchaser further represents that its financial
condition is such that it is able to bear the risk of holding the Notes for an
indefinite period of time and the risk of loss of its entire investment, and
that it has sufficient knowledge and experience in investing in companies
similar to the Company so as to be able to evaluate the risk and merits of its
investment in the Company. (b) Each Purchaser further represents and warrants
that it has received a copy of the Memorandum and such other materials or
information as it has deemed necessary in connection with its purchase of Notes
hereunder and that it is not purchasing the Notes as a result of any general
solicitation or general advertising within the meaning of Regulation D under the
Securities Act. SECTION 7. INFORMATION AS TO COMPANY Section 7.1. Financial and
Business Information. The Company shall deliver to each holder of a Note that is
an Institutional Investor: (a) Quarterly Statements — within 60 days (or such
shorter period as is the earlier of (x) 15 days greater than the period
applicable to the filing of the Company’s Quarterly Report on Form 10-Q (the
“Form 10-Q”) with the SEC regardless of whether the Company is subject to the
filing requirements thereof and (y) the date by which such financial statements
are required to be delivered under any Material Credit Facility or the date on
which such corresponding financial statements are delivered under any Material
Credit Facility if such delivery occurs earlier than such required delivery
date) after the end of each quarterly fiscal period in each fiscal year of the
Company (other than the last quarterly fiscal period of each such fiscal year),
duplicate copies of, (i) an unaudited consolidated balance sheet of the Company
and its Subsidiaries as at the end of such quarter, and (ii) unaudited
consolidated statements of income, changes in shareholders’ equity and cash
flows of the Company and its Subsidiaries, for such quarter and (in the case of
the second and third quarters) for the portion of the fiscal year ending with
such quarter, -14- \\DC - 047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002021.jpg]
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments and the absence of footnotes; (b) Annual Statements— within 105 days
(or such shorter period as is the earlier of (x) 15 days greater than the period
applicable to the filing of the Company’s Annual Report on Form 10-K (the “Form
10-K”) with the SEC regardless of whether the Company is subject to the filing
requirements thereof and (y) the date by which such financial statements are
required to be delivered under any Material Credit Facility or the date on which
such corresponding financial statements are delivered under any Material Credit
Facility if such delivery occurs earlier than such required delivery date) after
the end of each fiscal year of the Company, duplicate copies of (i) a
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such year, and (ii) consolidated statements of income, changes in shareholders’
equity and cash flows of the Company and its Subsidiaries for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail, prepared in accordance with GAAP, and accompanied by
an opinion thereon (without a “going concern” or similar qualification or
exception and without any qualification or exception as to the scope of the
audit on which such opinion is based) of independent public accountants of
recognized national standing, which opinion shall include a statement to the
effect that such financial statements present fairly, in all material respects,
the financial position of the companies being reported upon and their results of
operations and cash flows and have been prepared in conformity with GAAP, and
that the examination of such accountants in connection with such financial
statements has been made in accordance with generally accepted auditing
standards, and that such audit provides a reasonable basis for such opinion in
the circumstances; (c) SEC and Other Reports — promptly upon their becoming
available, one copy of (i) each financial statement, report, notice or proxy
statement (collectively, “Reports”) sent by the Company or any Subsidiary to the
administrative agent under any Material Credit Facility pursuant to any
reporting requirements thereunder (excluding (1) Reports sent to such
administrative agent in the ordinary course of administration of a credit
facility, such as information relating to pricing, interest period elections,
prepayment notices, and borrowing requests or availability calculations, (2)
Reports provided in response to specific inquiries from any lender or agent
under any Material Credit Facility and (3) Reports that correspond to Reports
that are separately required to be provided pursuant to the requirements of this
Agreement), and (ii) each regular or periodic report, each registration
statement (without exhibits except as expressly requested by such holder), and
each prospectus and all amendments thereto filed by the Company or any
Subsidiary -15- \\DC - 047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002022.jpg]
with the SEC and of all press releases and other statements made available to
its public Securities holders generally by the Company or any Subsidiary to the
public concerning developments that are Material; (d) Notice of Default or Event
of Default — promptly, and in any event within 5 Business Days after a
Responsible Officer becoming aware of the existence of any Default or Event of
Default or that any Person has given any notice or taken any action with respect
to a claimed default hereunder or that any Person has given any written notice
or taken any action with respect to a claimed default of the type referred to in
Section 11(f), a written notice specifying the nature and period of existence
thereof and what action the Company is taking or proposes to take with respect
thereto; (e) Employee Benefits Matters — promptly, and in any event within 5
Business Days after a Responsible Officer becoming aware of any of the
following, a written notice setting forth the nature thereof and the action, if
any, that the Company or an ERISA Affiliate proposes to take with respect
thereto: (i) with respect to any Plan, any reportable event, as defined in
section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof; (ii) the taking by the PBGC of steps to institute, or the
threatening by the PBGC of the institution of, proceedings under section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan, or the receipt by the Company or any ERISA Affiliate of a notice from a
Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan; (iii) any event, transaction or condition that could
result in the incurrence of any liability by the Company or any ERISA Affiliate
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans, or in the imposition of any Lien on
any of the rights, properties or assets of the Company or any ERISA Affiliate
pursuant to Title I or IV of ERISA or such penalty or excise tax provisions, if
such liability or Lien, taken together with any other such liabilities or Liens
then existing, could reasonably be expected to have a Material Adverse Effect;
or (iv) receipt of notice of the imposition of a Material financial penalty
(which for this purpose shall mean any tax, penalty or other liability, whether
by way of indemnity or otherwise) with respect to one or more Non-U.S. Plans;
(f) Notices from Governmental Authority — promptly, and in any event within 30
days of receipt thereof, copies of any notice to the Company or any Subsidiary
from any Governmental Authority relating to any order, ruling, statute or other
law or regulation that could reasonably be expected to have a Material Adverse
Effect; -16- \\DC - 047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002023.jpg]
(g) Resignation or Replacement of Auditors — within 10 days following the date
on which the Company’s independent auditors resign or the Company elects to
change independent auditors, as the case may be, notification thereof, together
with such further information as the Required Holders may reasonably request;
and (h) Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries (including actual
copies of the Company’s Form 10-Q and Form 10-K) or relating to the ability of
the Company to perform its obligations hereunder and under the Notes as from
time to time may be reasonably requested by any such holder of a Note. Section
7.2. Officer’s Certificate. Each set of financial statements delivered to a
holder of a Note pursuant to Section 7.1(a) or Section 7.1(b) shall be
accompanied by a certificate of a Senior Financial Officer substantially in the
form attached hereto as Schedule 7.2: (a) Covenant Compliance — setting forth
the information from such financial statements that is required in order to
establish whether the Company was in compliance with the requirements of Section
10.3 and Section 10.7 during the quarterly or annual period covered by the
financial statements then being furnished (including with respect to each such
provision that involves mathematical calculations, the information from such
financial statements that is required to perform such calculations) and a
statement of the maximum or minimum amount, ratio or percentage, as the case may
be, permissible under the terms of such Section, and the calculation of the
amount, ratio or percentage then in existence. In the event that the Company or
any Subsidiary has made an election to measure any financial liability using
fair value (which election is being disregarded for purposes of determining
compliance with this Agreement pursuant to Section 22.2) as to the period
covered by any such financial statement, such Senior Financial Officer’s
certificate as to such period shall include a reconciliation from GAAP with
respect to such election; (b) Event of Default — certifying that such Senior
Financial Officer has reviewed the relevant terms hereof and has made, or caused
to be made, under his or her supervision, a review of the transactions and
conditions of the Company and its Subsidiaries from the beginning of the
quarterly or annual period covered by the statements then being furnished to the
date of the certificate and that such review shall not have disclosed the
existence during such period of any condition or event that constitutes a
Default or an Event of Default or, if any such condition or event existed or
exists (including any such event or condition resulting from the failure of the
Company or any Subsidiary to comply with any Environmental Law), specifying the
nature and period of existence thereof and what action the Company shall have
taken or proposes to take with respect thereto; and (c) Subsidiary Guarantors –
setting forth a list of all Subsidiaries that are Subsidiary Guarantors and
certifying that each Subsidiary that is required to be a -17- \\DC -
047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002024.jpg]
Subsidiary Guarantor pursuant to Section 9.7 is a Subsidiary Guarantor, in each
case, as of the date of such certificate of Senior Financial Officer. Section
7.3. Visitation. The Company shall permit the representatives of each holder of
a Note that is an Institutional Investor: (a) No Default — if no Default or
Event of Default then exists, at the expense of such holder and upon reasonable
prior notice to the Company, to visit the principal executive office of the
Company, to discuss the affairs, finances and accounts of the Company and its
Subsidiaries with the Company’s officers, and (with the written consent of the
Company, which consent will not be unreasonably withheld) its independent public
accountants (so long as a representative of the Company is provided a reasonable
opportunity to participate in any such discussion with accountants), and (with
the written consent of the Company, which consent will not be unreasonably
withheld) to visit the other offices and properties of the Company and each
Subsidiary, all at such reasonable times during regular business hours and as
often as may be reasonably requested in writing; and (b) Default — if a Default
or Event of Default then exists, at the expense of the Company to visit and
inspect any of the offices or properties of the Company or any Subsidiary, to
examine all their respective books of account, records, reports and other
papers, to make copies and extracts therefrom, and to discuss their respective
affairs, finances and accounts with their respective officers and independent
public accountants (so long as a representative of the Company is provided a
reasonable opportunity to participate in any such discussion with accountants)
(and by this provision the Company authorizes said accountants to discuss the
affairs, finances and accounts of the Company and its Subsidiaries), all at such
times during regular business hours and as often as may be requested. Section
7.4. Electronic Delivery. Financial statements, opinions of independent
certified public accountants, other information and Officer’s Certificates that
are required to be delivered by the Company pursuant to Sections 7.1(a), (b),
(c) or (h) and Section 7.2, 9.7 or 10.2 shall be deemed to have been delivered
if the Company satisfies any of the following requirements with respect thereto:
(a) such financial statements satisfying the requirements of Section 7.1(a) or
(b) and related Officer’s Certificate satisfying the requirements of Section 7.2
and any other information required under Section 7.1(c) or (h), 9.7 or 10.2 are
delivered to each holder of a Note by e-mail at the e-mail address set forth in
such holder’s Purchaser Schedule or as communicated from time to time in a
separate writing delivered to the Company; (b) the Company shall have timely
filed such Form 10–Q or Form 10–K, satisfying the requirements of Section 7.1(a)
or Section 7.1(b), as the case may be, with the SEC on EDGAR and shall have made
such form available on its home page on the internet, which is located at
http://www.hnicorp.com as of the date of this Agreement; -18- \\DC -
047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002025.jpg]
(c) such financial statements satisfying the requirements of Section 7.1(a) or
Section 7.1(b) and related Officer’s Certificate(s) satisfying the requirements
of Section 7.2 and any other information required under Section 7.1(c) and (h)
are timely posted by or on behalf of the Company on IntraLinks or on any other
similar website to which each holder of Notes has free access; or (d) the
Company shall have timely filed any of the items referred to in Section 7.1(c)
with the SEC on EDGAR and shall have made such items available on its home page
on the internet or on IntraLinks or on any other similar website to which each
holder of Notes has free access; provided however, that in no case shall access
to such financial statements, other information and Officer’s Certificates be
conditioned upon any waiver or other agreement or consent (other than
confidentiality provisions consistent with Section 20 of this Agreement);
provided further, that in the case of any of clauses (b), (c) or (d) (other than
information required under Section 7.1(c)(ii), the Company shall have given each
holder of a Note prompt written notice, which may be by e-mail or in accordance
with Section 18, of such posting or filing in connection with each delivery,
provided further, that upon request of any holder to receive paper copies of
such forms, financial statements, other information and Officer’s Certificates
or to receive them by e-mail, the Company will promptly e-mail them or deliver
such paper copies, as the case may be, to such holder. Section 7.5. Limitation
on Disclosure Obligation. Notwithstanding the obligations under Section 7.1(h)
or 7.3, the Company shall not be required to disclose information (x) to the
extent that such disclosure to the holder of Notes violates any bona fide
contractual confidentiality obligations by which it is bound, so long as (i)
such obligations were not entered into in contemplation of this Agreement or any
of the other transactions contemplated hereby and (ii) such obligations are owed
by it to a third party or (y) as to which it has been advised by counsel that
the provision of such information to any holder of Notes would give rise to a
waiver of the attorney- client privilege in which case the Company shall provide
notice to such holder describing why such information cannot be provided.
SECTION 8. PAYMENT AND PREPAYMENT OF THE NOTES. Section 8.1. Maturity. As
provided therein, the entire unpaid principal balance of each Note shall be due
and payable on the Maturity Date thereof. Section 8.2. Optional Prepayments with
Make-Whole Amount. The Company may, at its option, upon notice as provided
below, prepay at any time all, or from time to time any part of, the Notes, in
an amount not less than 5% of the aggregate principal amount of the Notes then
outstanding in the case of a partial prepayment, at 100% of the principal amount
so prepaid, and the Make-Whole Amount determined for the prepayment date with
respect to such principal amount. The Company will give each holder of Notes
being so prepaid written notice of each optional prepayment under this Section
8.2 not less than 10 days and not more than 60 days prior to the date fixed for
such prepayment unless the Company and the Required Holders agree to another
time period pursuant to Section 17. Each such notice shall specify such date
(which shall be a Business Day), the aggregate principal amount of the Notes to
be prepaid on such date, the -19- \\DC - 047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002026.jpg]
principal amount of each Note held by such holder to be prepaid (determined in
accordance with Section 8.3), and the interest to be paid on the prepayment date
with respect to such principal amount being prepaid, and shall be accompanied by
a certificate of a Senior Financial Officer as to the estimated Make-Whole
Amount due in connection with such prepayment (calculated as if the date of such
notice were the date of the prepayment), setting forth the details of such
computation. Two Business Days prior to such prepayment, the Company shall
deliver to each holder of Notes a certificate of a Senior Financial Officer
specifying the calculation of such Make-Whole Amount as of the specified
prepayment date. Section 8.3. Allocation of Partial Prepayments. In the case of
each partial prepayment of the Notes pursuant to Section 8.2, the principal
amount of the Notes to be prepaid shall be allocated among all of the Notes at
the time outstanding in proportion, as nearly as practicable, to the respective
unpaid principal amounts thereof not theretofore called for prepayment. Section
8.4. Maturity; Surrender, Etc. In the case of each prepayment of Notes pursuant
to this Section 8, the principal amount of each Note to be prepaid shall mature
and become due and payable on the date fixed for such prepayment, together with
interest on such principal amount accrued to such date and the applicable
Make-Whole Amount, if any. From and after such date, unless the Company shall
fail to pay such principal amount when so due and payable, together with the
interest and Make-Whole Amount, if any, as aforesaid, interest on such principal
amount shall cease to accrue. Any Note paid or prepaid in full shall be
surrendered to the Company and cancelled and shall not be reissued, and no Note
shall be issued in lieu of any prepaid principal amount of any Note. Section
8.5. Purchase of Notes. The Company will not and will not permit any Affiliate
that it Controls to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except (a) upon the payment or
prepayment of the Notes in accordance with this Agreement and the Notes, or (b)
pursuant to an offer to purchase made by the Company or an Affiliate pro rata to
the holders of all Notes at the time outstanding upon the same terms and
conditions. Any such offer shall provide each holder with sufficient information
to enable it to make an informed decision with respect to such offer, and shall
remain open for at least 15 days. If the holders of more than 35% of the
principal amount of the Notes then outstanding accept such offer, the Company
shall promptly notify the remaining holders of such fact and the expiration date
for the acceptance by holders of Notes of such offer shall be extended by the
number of days necessary to give each such remaining holder at least 5 Business
Days from its receipt of such notice to accept such offer. A failure by a holder
of Notes to respond to an offer to purchase made pursuant to subpart (b) of this
Section 8.5 shall be deemed to constitute a rejection of such offer by such
holder. The Company will promptly cancel all Notes acquired by it or any
Affiliate pursuant to any payment, prepayment or purchase of Notes pursuant to
this Agreement and no Notes may be issued in substitution or exchange for any
such Notes. Section 8.6. Make-Whole Amount. The term “Make-Whole Amount” means,
with respect to any Note, an amount equal to the excess, if any, of the
Discounted Value of the Remaining Scheduled Payments with respect to the Called
Principal of such Note over the amount of such Called Principal, provided that
the Make-Whole Amount may in no event be less than zero. For the purposes of
determining the Make-Whole Amount, the following terms have the following -20-
\\DC - 047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002027.jpg]
meanings: “Called Principal” means, with respect to any Note, the principal of
such Note that is to be prepaid pursuant to Section 8.2 or has become or is
declared to be immediately due and payable pursuant to Section 12.1, as the
context requires. “Discounted Value” means, with respect to the Called Principal
of any Note, the amount obtained by discounting all Remaining Scheduled Payments
with respect to such Called Principal from their respective scheduled due dates
to the Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal. “Reinvestment Yield”
means, with respect to the Called Principal of any Note, the sum of (a) 0.50%
plus (b) the yield to maturity implied by the “Ask Yield(s)” reported as of
10:00 a.m. (New York City time) on the second Business Day preceding the
Settlement Date with respect to such Called Principal, on the display designated
as “Page PX1” (or such other display as may replace Page PX1) on Bloomberg
Financial Markets for the most recently issued actively traded on-the-run U.S.
Treasury securities (“Reported”) having a maturity equal to the Remaining
Average Life of such Called Principal as of such Settlement Date. If there are
no such U.S. Treasury securities Reported having a maturity equal to such
Remaining Average Life, then such implied yield to maturity will be determined
by (i) converting U.S. Treasury bill quotations to bond equivalent yields in
accordance with accepted financial practice and (ii) interpolating linearly
between the “Ask Yields” Reported for the applicable most recently issued
actively traded on-the-run U.S. Treasury securities with the maturities (1)
closest to and greater than such Remaining Average Life and (2) closest to and
less than such Remaining Average Life. The Reinvestment Yield shall be rounded
to the number of decimal places as appears in the interest rate of the
applicable Note. If such yields are not Reported or the yields Reported as of
such time are not ascertainable (including by way of interpolation), then
“Reinvestment Yield” means, with respect to the Called Principal of any Note,
the sum of (x) 0.50% plus (y) the yield to maturity implied by the U.S. Treasury
constant maturity yields reported, for the latest day for which such yields have
been so reported as of the second Business Day preceding the Settlement Date
with respect to such Called Principal, in Federal Reserve Statistical Release
H.15 (or any comparable successor publication) for the U.S. Treasury constant
maturity having a term equal to the Remaining Average Life of such Called
Principal as of such Settlement Date. If there is no such U.S. Treasury constant
maturity having a term equal to such Remaining Average Life, such implied yield
to maturity will be determined by interpolating linearly between (1) the U.S.
Treasury constant maturity so reported with the term closest to and greater than
such Remaining Average Life and (2) the U.S. Treasury constant maturity so
reported with the term closest to and less than such Remaining Average Life. The
Reinvestment Yield shall be rounded to the number of decimal places as appears
in the interest rate of the applicable Note. “Remaining Average Life” means,
with respect to any Called Principal, the number of years obtained by dividing
(i) such Called Principal into (ii) the sum of the products obtained by
multiplying (a) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal by (b) the number of years, computed on the
basis of a 360-day year -21- \\DC - 047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002028.jpg]
comprised of twelve 30-day months and calculated to two decimal places, that
will elapse between the Settlement Date with respect to such Called Principal
and the scheduled due date of such Remaining Scheduled Payment. “Remaining
Scheduled Payments” means, with respect to the Called Principal of any Note, all
payments of such Called Principal and interest thereon that would be due after
the Settlement Date with respect to such Called Principal if no payment of such
Called Principal were made prior to its scheduled due date, provided that if
such Settlement Date is not a date on which interest payments are due to be made
under the Notes, then the amount of the next succeeding scheduled interest
payment will be reduced by the amount of interest accrued to such Settlement
Date and required to be paid on such Settlement Date pursuant to Section 8.2 or
Section 12.1. “Settlement Date” means, with respect to the Called Principal of
any Note, the date on which such Called Principal is to be prepaid pursuant to
Section 8.2 or has become or is declared to be immediately due and payable
pursuant to Section 12.1, as the context requires. Section 8.7. Payments and
Reporting Due on Non-Business Days. Anything in this Agreement or the Notes to
the contrary notwithstanding, (x) except as set forth in clause (y), any payment
of interest on any Note that is due on a date that is not a Business Day shall
be made on the next succeeding Business Day without including the additional
days elapsed in the computation of the interest payable on such next succeeding
Business Day; (y) any payment of principal of or Make-Whole Amount on any Note
(including principal due on the Maturity Date of such Note) that is due on a
date that is not a Business Day shall be made on the next succeeding Business
Day and shall include the additional days elapsed in the computation of interest
payable on such next succeeding Business Day; and (z) any reporting or notices
under this Agreement that are due on a date that is not a Business Day shall be
due on the next succeeding Business Day. Section 8.8. Change of Control. (a)
Notice of Change in Control. The Company will, within 15 Business Days after any
Responsible Officer has knowledge of the occurrence of any Change of Control,
or, at the Company’s option, prior to the occurrence of any Change of Control,
give written notice of such Change of Control to each holder of Notes (as
determined as of the date of such notice). Such notice shall contain and
constitute an offer to prepay Notes as described in subparagraph (b) of this
Section 8.8 and shall be accompanied by the certificate described in
subparagraph (e) of this Section 8.8. (b) Offer to Prepay Notes. The offer to
prepay Notes contemplated by subparagraph (a) of this Section 8.8 shall be an
offer to prepay, in accordance with and subject to this Section 8.8, all, but
not less than all, the Notes held by each holder on a date (which shall be a
Business Day) specified in such offer (the “Proposed Prepayment Date”). The
Proposed Prepayment Date shall be not less than 20 days and not more than 60
days after the date of such offer (if the Proposed Prepayment Date shall not be
specified in such offer, the Proposed Prepayment Date shall be on the first
Business Day on or after the 45th day after the date of the written notice of
such offer). The offer to prepay will, if made prior to the date of consummation
of the Change of Control, state that the offer is conditioned on the Change of
Control occurring on or prior to the applicable Proposed Repayment Date. -22-
\\DC - 047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002029.jpg]
(c) Acceptance; Rejection. A holder of Notes may accept or reject the offer to
prepay made pursuant to this Section 8.8 by causing a written notice of such
acceptance or rejection to be delivered to the Company at least 10 Business Days
prior to the Proposed Prepayment Date. A failure by a holder of Notes to respond
to an offer to prepay made pursuant to this Section 8.8, or to accept an offer
as to all of the Notes held by such holder, in each case on or before the 10th
Business Day preceding the Proposed Prepayment Date, shall be deemed to
constitute a rejection of such offer by such holder (in this case only, “holder”
in respect of any Note registered in the name of a nominee for a disclosed
beneficial owner shall mean such beneficial owner). (d) Prepayment. Prepayment
of the Notes to be prepaid pursuant to this Section 8.8 shall be at 100% of the
principal amount of such Notes, together with interest on such Notes accrued to
(but not including) the date of prepayment and without any Make-Whole Amount.
The prepayment shall be made on the Proposed Prepayment Date. (e) Officer’s
Certificate. Each offer to prepay the Notes pursuant to this Section 8.8 shall
be accompanied by a certificate, executed by a Senior Financial Officer of the
Company and dated the date of such offer, specifying: (i) the Proposed
Prepayment Date; (ii) that such offer is made pursuant to this Section 8.8;
(iii) the principal amount of each Note offered to be prepaid; (iv) the interest
that would be due on each Note offered to be prepaid, accrued to (but not
including) the Proposed Prepayment Date; and (v) in reasonable detail, the
nature and date of the transaction that constitutes or may constitute a Change
of Control. SECTION 9. AFFIRMATIVE COVENANTS. The Company covenants that so long
as any of the Notes are outstanding: Section 9.1. Compliance with Laws. Without
limiting Section 10.4, the Company will, and will cause each of its Subsidiaries
to, comply with all laws, ordinances or governmental rules or regulations to
which each of them is subject (including ERISA, Environmental Laws, the USA
PATRIOT Act and the other laws and regulations that are referred to in Section
5.16) and will obtain and maintain in effect all licenses, certificates,
permits, franchises and other governmental authorizations necessary to the
ownership of their respective properties or to the conduct of their respective
businesses, in each case to the extent necessary to ensure that non-compliance
with such laws, ordinances or governmental rules or regulations or failures to
obtain or maintain in effect such licenses, certificates, permits, franchises
and other governmental authorizations could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Section
9.2. Insurance. The Company will, and will cause each of its Subsidiaries to,
maintain, with financially sound and reputable insurers, insurance with respect
to their respective properties and businesses against such casualties and
contingencies, of such types, on such terms and in such amounts (including
deductibles, co-insurance and self-insurance, if adequate reserves are
maintained with respect thereto) as is customary in the case of entities of
established reputations engaged in the same or a similar business and similarly
situated, except for any non- maintenance that would not be expected to have a
Material Adverse Effect. -23- \\DC - 047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002030.jpg]
Section 9.3. Maintenance of Properties. The Company will, and will cause each of
its Subsidiaries to, maintain and keep, or cause to be maintained and kept,
their respective properties in good repair, working order and condition (other
than ordinary wear and tear), so that the business carried on in connection
therewith may be properly conducted at all times, provided that this Section 9.3
shall not prevent the Company or any Subsidiary from discontinuing the operation
and/or the maintenance of any of its properties if such discontinuance is
desirable in the conduct of its business and the Company has concluded that such
discontinuance could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Section 9.4. Payment of Taxes and
Claims. The Company will, and will cause each of its Subsidiaries to, file all
income and other material tax returns required to be filed in any jurisdiction
and to pay and discharge all taxes shown to be due and payable on such returns
and all other taxes, assessments, governmental charges, or levies imposed on
them or any of their properties, assets, income or franchises, to the extent the
same have become due and payable and before they have become delinquent and all
claims for which sums have become due and payable that have or might become a
Lien on properties or assets of the Company or any Subsidiary not permitted by
Section 10.6, provided that neither the Company nor any Subsidiary need pay any
such tax, assessment, charge, levy or claim if (i) the amount, applicability or
validity thereof is contested by the Company or such Subsidiary on a timely
basis in good faith and in appropriate proceedings, and the Company or a
Subsidiary has established adequate reserves therefor in accordance with GAAP on
the books of the Company or such Subsidiary or (ii) the nonpayment of all such
taxes, assessments, charges, levies and claims could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Section
9.5. Corporate Existence, Etc. Subject to Section 10.2, the Company will at all
times preserve and keep its corporate existence in full force and effect.
Subject to Sections 10.2 and 10.3, the Company will at all times preserve and
keep in full force and effect the corporate (or other applicable organizational)
existence of each of its Subsidiaries (unless merged into the Company or another
Subsidiary or otherwise merged into a Person in a transaction otherwise
permitted by this Agreement, including Sections 10.2 and 10.3) and all rights
and franchises of the Company and its Subsidiaries unless, in the good faith
judgment of the Company, the termination of or failure to preserve and keep in
full force and effect such corporate (or other applicable organizational)
existence, right or franchise, could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Section 9.6. Books and
Records. The Company will, and will cause each of its Subsidiaries to, maintain
proper books of record and account in a manner that permits preparation of
financial statements in conformity with GAAP and in compliance in all material
respects with all applicable requirements of any Governmental Authority having
legal or regulatory jurisdiction over the Company or such Subsidiary, as the
case may be. The Company will, and will cause each of its Subsidiaries to, keep
books, records and accounts which, in reasonable detail, accurately reflect all
transactions and dispositions of assets in all material respects. The Company
and its Subsidiaries have devised a system of internal accounting controls
sufficient to provide reasonable assurances that their respective books,
records, and accounts accurately reflect in all material respects all
transactions and dispositions of assets and the Company will, and will cause
each of its Subsidiaries to, continue to maintain such system. -24- \\DC -
047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002031.jpg]
Section 9.7. Subsidiary Guarantors. (a) The Company will cause each of its
Subsidiaries that guarantees or otherwise becomes liable at any time, whether as
a borrower or an additional or co-borrower or otherwise, for or in respect of
any Indebtedness under any Material Credit Facility to concurrently therewith:
(i) enter into an agreement in the form attached hereto as Schedule 9.7
providing for the guaranty by such Subsidiary, on a joint and several basis with
all other such Subsidiaries, of (x) the prompt payment in full when due of all
amounts payable by the Company pursuant to the Notes (whether for principal,
interest, Make-Whole Amount or otherwise) and this Agreement, including all
indemnities, fees and expenses payable by the Company thereunder and (y) the
prompt, full and faithful performance, observance and discharge by the Company
of each and every covenant, agreement, undertaking and provision required
pursuant to the Notes or this Agreement to be performed, observed or discharged
by it (a “Subsidiary Guaranty”); and (ii) deliver the following to each holder
of a Note: (A) an executed counterpart of such Subsidiary Guaranty; (B) a
certificate signed by an authorized responsible officer of such Subsidiary
containing representations and warranties on behalf of such Subsidiary to the
same effect, mutatis mutandis, as those contained in Sections 5.1, 5.2, 5.6, and
5.7 of this Agreement (but with respect to such Subsidiary and such Subsidiary
Guaranty rather than the Company); (C) a Secretary’s Certificate of such
Subsidiary consistent with the requirements of Section 4.3(d) with respect to
the execution and delivery of the Subsidiary Guaranty and the performance by
such Subsidiary of its obligations thereunder and, where applicable, good
standing of such Subsidiary in its jurisdiction of organization dated not more
than 30 days prior to the date of the documents delivered pursuant to clause
(a)(i) above; and (D) an opinion of counsel (which may be from in-house counsel;
provided that, any opinion covering the enforceability of the applicable
agreements or instruments effecting such Subsidiary Guaranty shall be from
in-house counsel admitted in the State of New York) that includes the types of
opinions delivered at Closing to the extent applicable. Anything in this Section
9.7 to the contrary notwithstanding, a Foreign Subsidiary that guarantees or is
otherwise liable as a borrower or an additional or co-borrower under a Material
Credit Facility shall be deemed not to be a guarantor, borrower or an additional
or co-borrower of Indebtedness existing under such Material Credit Facility for
purposes of this Section 9.7 if such Subsidiary shall have no obligations under
such Material Credit Facility (or any other agreement or instrument relating
thereto) for the repayment of any Indebtedness of the Company or any other
Subsidiary outstanding thereunder (whether upon default by any party to such
Material Credit -25- \\DC - 047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002032.jpg]
Facility (or otherwise)) other than Indebtedness of another Foreign Subsidiary
which Subsidiary also satisfies the conditions of this sentence. (b) At the
election of the Company and by written notice to each holder of Notes, any
Subsidiary Guarantor that has provided a Subsidiary Guaranty under subparagraph
(a) of this Section 9.7 may be discharged from all of its obligations and
liabilities under its Subsidiary Guaranty and shall be automatically released
from its obligations thereunder effective upon the satisfaction of the following
conditions (and without the need for the execution or delivery of any other
document by the holders): (i) if such Subsidiary Guarantor is a guarantor or is
otherwise liable for or in respect of any Material Credit Facility, then such
Subsidiary Guarantor has been released and discharged (or will be released and
discharged concurrently with the release of such Subsidiary Guarantor under its
Subsidiary Guaranty) under such Material Credit Facility, (ii) at the time of,
and after giving effect to, such release and discharge, no Default or Event of
Default shall be existing, (iii) no amount is then due and payable under such
Subsidiary Guaranty, (iv) if in connection with such Subsidiary Guarantor being
released and discharged under any Material Credit Facility, any fee is given to
any holder of Indebtedness under such Material Credit Facility for such release,
the holders of the Notes shall receive equivalent consideration on a pro rata
basis (or other form of consideration reasonably acceptable to the Required
Holders) substantially concurrently with the release hereunder and (v) each
holder shall have received a certificate of a Responsible Officer certifying as
to the matters set forth in clauses (i) through (iv) above. In connection with
such release, if requested by the Company, each holder of Notes shall execute
and deliver, at the sole cost and expense of the Company, such documents as the
Company may reasonably request to evidence such release. In the event of any
such release, for purposes of Section 10.7(c) and to the extent such Subsidiary
remains a Subsidiary after giving effect to such release, all Indebtedness of
such Subsidiary constituting Priority Debt as a result of it no longer being a
Subsidiary Guarantor shall be deemed to have been incurred concurrently with
such release. Section 9.8. Priority of Obligations. The Company will ensure that
its payment obligations under this Agreement and the Notes, and the payment
obligations of any Subsidiary Guarantor under its Subsidiary Guaranty, will at
all times rank at least pari passu, without preference or priority, with all
other unsecured and unsubordinated Indebtedness of the Company and such
Subsidiary Guarantor, as applicable, in each case except for obligations
mandatorily preferred by law applying to companies generally. SECTION 10.
NEGATIVE COVENANTS. The Company covenants that so long as any of the Notes are
outstanding: Section 10.1. Transactions with Affiliates. The Company will not,
and will not permit any Subsidiary to, enter into directly or indirectly any
Material transaction or Material group of related transactions (including
without limitation the purchase, lease, sale or exchange of -26- \\DC -
047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002033.jpg]
properties of any kind or the rendering of any service) with any Affiliate
(other than the Company or another Subsidiary or an employee stock ownership
plan for the benefit of employees of the Company or any Subsidiary), except (a)
in the ordinary course of business and pursuant to the reasonable requirements
of the Company’s or such Subsidiary’s business and upon fair and reasonable
terms no less favorable to the Company or such Subsidiary than would be
obtainable in a comparable arm’s-length transaction with a Person not an
Affiliate or, if such transaction is not one which by its nature could be
obtained from any such Person, is on fair and reasonable terms and (b) cash
dividends and market share price repurchases approved by the board of directors
of the Company and permitted under each Material Credit Facility. Section 10.2.
Merger, Consolidation, Etc. The Company will not, and will not permit any
Subsidiary Guarantor to, consolidate with or merge with any other Person or
convey, transfer or lease all or substantially all of its assets in a single
transaction or series of related transactions to any Person unless: (a) in the
case of any such transaction involving the Company, the successor formed by such
consolidation or the survivor of such merger or the Person that acquires by
conveyance, transfer or lease all or substantially all of the assets of the
Company, as the case may be, is a solvent corporation or limited liability
company organized and existing under the laws of the United States or any state
thereof (including the District of Columbia), and, if the Company is not such
corporation or limited liability company, such corporation or limited liability
company shall have (i) executed and delivered to each holder of any Notes its
assumption of the due and punctual performance and observance of each covenant
and condition of this Agreement and the Notes and (ii) caused to be delivered to
each holder of any Notes an opinion of Hogan Lovells US LLP, another nationally
recognized independent counsel or in-house counsel admitted in the State of New
York, or other independent counsel reasonably satisfactory to the Required
Holders, to the effect that all agreements or instruments effecting such
assumption are enforceable in accordance with their terms and comply with the
terms hereof; (b) in the case of any such transaction involving a Subsidiary
Guarantor, the successor formed by such consolidation or the survivor of such
merger or the Person that acquires by conveyance, transfer or lease all or
substantially all of the assets of such Subsidiary Guarantor as an entirety, as
the case may be, shall be (1) the Company, such Subsidiary Guarantor or another
Subsidiary Guarantor; (2) a solvent corporation or limited liability company
(other than the Company or another Subsidiary Guarantor) that is organized and
existing under the laws of the United States or any state thereof (including the
District of Columbia) and, if such Subsidiary Guarantor is not such corporation
or limited liability company, (A) such corporation or limited liability company
shall have executed and delivered to each holder of Notes its assumption of the
due and punctual performance and observance of each covenant and condition of
the Subsidiary Guaranty of such Subsidiary Guarantor and (B) the Company shall
have caused to be delivered to each holder of Notes an opinion of nationally
recognized independent counsel or in-house counsel admitted in the State of New
York, or other independent counsel reasonably satisfactory to the Required
Holders, to the effect that all agreements or instruments effecting such
assumption are enforceable in accordance with their terms and comply with -27-
\\DC - 047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002034.jpg]
the terms hereof; or (3) any other Person so long as the transaction is treated
as a disposition of all of the assets of such Subsidiary Guarantor for purposes
of Section 10.3 and, based on such characterization, would be permitted pursuant
Section 10.3; (c) each Subsidiary Guarantor under any Subsidiary Guaranty that
is outstanding at the time such transaction or each transaction in such a series
of transactions occurs reaffirms its obligations under such Subsidiary Guaranty
in writing at such time pursuant to a reaffirmation in the form attached hereto
as Schedule 10.2(c)(unless and to the extent any such Subsidiary Guaranty has
been discharged or released as permitted by Section 9.7(b) or otherwise); and
(d) immediately before and immediately after giving effect to such transaction
or each transaction in any such series of related transactions, no Default or
Event of Default shall have occurred and be continuing. No such conveyance,
transfer or lease of substantially all of the assets of the Company or any
Subsidiary Guarantor shall have the effect of releasing the Company or such
Subsidiary Guarantor, as the case may be, or any successor corporation or
limited liability company that shall theretofore have become such in the manner
prescribed in this Section 10.2, from its liability under (x) this Agreement or
the Notes (in the case of the Company) or (y) the Subsidiary Guaranty (in the
case of any Subsidiary Guarantor), unless, in the case of the conveyance,
transfer or lease of all or substantially all of the assets of a Subsidiary
Guarantor, such Subsidiary Guarantor is released from its Subsidiary Guaranty in
accordance with Section 9.7(b) in connection with or immediately following such
conveyance, transfer or lease. Section 10.3. Sale of Assets. Except as permitted
by Section 10.2, the Company will not and will not permit any Subsidiary to,
sell, lease or otherwise dispose of any Substantial Part (as defined below) of
the assets of the Company and its Subsidiaries; provided, however, that the
Company or any Subsidiary may sell, lease or otherwise dispose of assets
constituting a Substantial Part of the assets of the Company and its
Subsidiaries if such assets are sold, leased or otherwise disposed of, in an
arm’s length transaction and, at such time and after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing and an amount
equal to the Net Cash Proceeds received from such sale, lease or other
disposition of that portion of such assets that exceeds the definition of
Substantial Part (but not less than that portion of such assets that exceeds the
definition of Substantial Part) shall be used within 365 days of such sale,
lease or disposition, in any combination: (1) to acquire productive assets used
or useful in carrying on the business of the Company and its Subsidiaries;
and/or (2) to prepay or retire Senior Debt of the Company and its Subsidiaries,
provided that (i) the Company shall offer to prepay each outstanding Note in a
principal amount which equals the Ratable Portion for such Note, and (ii) any
such prepayment of the Notes shall be made at 100% of the principal amount of
such Note offered to be prepaid, together with accrued interest thereon to (but
not including) the date of such prepayment, but without the payment of the
Make-Whole Amount or other premium. Any offer of -28- \\DC - 047743/000003 -
10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002035.jpg]
prepayment of the Notes pursuant to this Section 10.3 shall be given to each
holder of the Notes by written notice that shall be delivered not less than 20
days and not more than 60 days prior to the proposed prepayment date. Each such
notice shall state that it is given pursuant to this Section 10.3 and that the
offer set forth in such notice must be accepted by such holder in writing and
shall also set forth (i) the prepayment date (which shall be a Business Day),
(ii) a description of the circumstances which give rise to the proposed
prepayment, (iii) that such offer is being made pursuant to this Section 10.3,
and (iv) a calculation of the Ratable Portion for such holder’s Notes. Each
holder of the Notes which desires to have its Notes prepaid shall notify the
Company in writing delivered not less than seven Business Days prior to the
proposed prepayment date of its acceptance of such offer of prepayment. A
failure by a holder of Notes to respond to an offer to prepay made pursuant to
this Section 10.3, or to accept an offer as to all of the Notes held by such
holder subject to such offer, in each case on or before the 5th Business Day
preceding the proposed prepayment date, shall be deemed to constitute a
rejection of such offer by such holder. Prepayment of Notes pursuant to this
Section 10.3 shall be made in accordance with Section 8.2 (but without payment
of the Make-Whole Amount) and otherwise to the extent not inconsistent with this
Section 10.3. provided that, in the case of clause (1) above, a commitment
pursuant to a definitive binding agreement that is executed within such 365-day
period shall be treated as a permitted application of such Net Cash Proceeds so
long as such acquisition or expenditure is consummated within 180 days of the
end of such 365-day period. As used in this Section 10.3, a sale, lease or other
disposition of assets shall be deemed to be a “Substantial Part” of the assets
of the Company and its Subsidiaries if the book value of such assets, when added
to the book value of all other assets sold, leased or otherwise disposed of by
the Company and its Subsidiaries during the same fiscal year, exceeds 10% of the
book value of Consolidated Assets, determined as of the end of the fiscal year
immediately preceding such sale, lease or other disposition; provided that there
shall be excluded from any determination of a “Substantial Part” (i) any sale,
lease, transfer or disposition of assets in the ordinary course of business of
the Company and its Subsidiaries, (ii) the sale, lease or transfer of property
or assets between and among the Company and its Subsidiaries; and (iii) any
sale, transfer or disposition of property acquired by the Company or any
Subsidiary after the date of this Agreement to any Person within 365 days
following the acquisition or construction of such property by the Company or any
Subsidiary if the Company or a Subsidiary shall concurrently with such sale or
transfer, lease such property, as lessee. For purposes of clarification, cash
dividends and market share repurchases approved by the board of directors of the
Company shall not be deemed to be sales, leases or other dispositions of assets
for purposes of this Section 10.3. Section 10.4. Line of Business. The Company
will not and will not permit any Subsidiary to engage in any Material line of
business if, as a result, the general nature of the business in which the
Company and its Subsidiaries, taken as a whole, would then be engaged would be
substantially changed from the general nature of the business in which the
Company and its Subsidiaries, taken as a whole, are engaged on the date of this
Agreement as described in the Memorandum. -29- \\DC - 047743/000003 - 10986815
v12



--------------------------------------------------------------------------------



 
[hninpaexecution002036.jpg]
Section 10.5. Economic Sanctions, Etc. The Company will not, and will not permit
any Controlled Entity to (a) take any action that would result in either the
Company or any Controlled Entity becoming, owning or controlling a Blocked
Person or (b) directly or indirectly have any investment in or engage in any
dealing or transaction (including any investment, dealing or transaction
involving the proceeds of the Notes) with any Person if such investment, dealing
or transaction (i) would cause any holder of the Notes or any affiliate of such
holder to be in violation of any sanctions under, any law or regulation
applicable to such holder, or (ii) is prohibited under any U.S. Economic
Sanctions Laws. Section 10.6. Liens. The Company will not and will not permit
any of its Subsidiaries to directly or indirectly create, incur, assume or
permit to exist (upon the happening of a contingency or otherwise) any Lien on
or with respect to any property or asset (including any document or instrument
in respect of goods or accounts receivable) of the Company or any such
Subsidiary, whether now owned or held or hereafter acquired, or any income or
profits therefrom, or assign or otherwise convey any right to receive income or
profits, except: (a) purchase money Liens securing purchase money Indebtedness
and Liens arising in connection with Capital Leases, to the extent each is
permitted under Section 10.7 hereof; (b) Liens for taxes, assessments, charges
or other governmental levies not yet due or as to which the period of grace, if
any, related thereto has not expired or which are being contested in good faith
by appropriate proceedings diligently pursued, provided that adequate reserves
with respect thereto are maintained on the books of the Company or its
Subsidiaries, as the case may be, in conformity with GAAP (or, in the case of
Subsidiaries with significant operations outside of the United States of
America, generally accepted accounting principles in effect from time to time in
their respective jurisdictions of incorporation); (c) carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s or other like Liens arising in the
ordinary course of business which are not overdue for a period of more than
sixty (60) days or which are being contested in good faith by appropriate
proceedings diligently pursued, provided that (i) any proceedings commenced for
the enforcement of such Liens and encumbrances shall have been duly suspended
and (ii) adequate reserves with respect thereto are maintained on the books of
the Company or its Subsidiaries, as the case may be, in conformity with GAAP
(or, in the case of Subsidiaries with significant operations outside of the
United States of America, generally accepted accounting principles in effect
from time to time in their respective jurisdictions of incorporation); (d)
pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation and deposits securing liability
to insurance carriers under insurance or self-insurance arrangements; -30- \\DC
- 047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002037.jpg]
(e) Liens to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business; (f) Liens existing on the date of Closing; provided
that no such Lien shall at any time be extended to cover property or assets
other than the property or assets subject thereto on the date of Closing (other
than improvements thereto or, if required by the terms of the document or
instrument creating or governing such Lien as in effect on the date of Closing,
additions thereto and replacements and substitutions therefor); (g) Liens in
favor of Pearl City on assets of the Company and its Subsidiaries (other than
accounts receivable and inventory) securing extensions of credit from Pearl City
to the Company and its Subsidiaries in an aggregate principal amount not to
exceed $120,000,000 at any time outstanding; (h) Liens arising in the ordinary
course of the Company’s or any Subsidiary’s business that (i) do not secure
Indebtedness and (ii) do not in the aggregate materially detract from the value
of its assets or materially impair the use thereof in the operation of its
business; (i) Liens securing judgments for the payment of money not constituting
an Event of Default under Section 11(j) or securing appeal or other surety bonds
relating to such judgments; (j) minor survey exceptions or minor encumbrances,
easements or reservations, or rights of others for rights-of-way, utilities and
other similar purposes, or zoning or other restrictions as to the use of real
properties, which customarily exist on properties of corporations engaged in
similar activities and similarly situated and which do not in any event
materially impair their use in the operation of the business of Company and the
Subsidiaries; (k) (i) Liens in favor of the Company or Subsidiary Guarantors
securing Indebtedness of the Company, Subsidiary Guarantors or a Non-Guarantor
Subsidiary, and (ii) Liens in favor of the Company or a Subsidiary securing
Indebtedness of a Subsidiary; (l) customary rights of setoff, revocation, refund
or chargeback under deposit agreements or under applicable law, of banks or
other financial institutions where the Company or its Subsidiaries maintain
deposits in the ordinary course of business; (m) any extension, renewal or
replacement (or successive extensions, renewals or replacements), in whole or in
part, of any Lien referred to in the foregoing clauses; provided that such
extension, renewal or replacement Lien shall be limited to all or a part of the
property which secured the Lien so extended, renewed or replaced (plus
improvements on such property); -31- \\DC - 047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002038.jpg]
(o) Liens in favor of the Issuing Lenders and/or Swingline Lender to cash
collateralize or otherwise secure the obligations of a Defaulting Lender to fund
risk participations under the Bank Credit Facility; (p) leases, subleases,
licenses or sublicences granted to others, in each case incidental to the
ownership of property or assets or the ordinary conduct of the business of the
Company or any of its Subsidiaries and not securing Indebtedness; (q) any Lien
existing on any property or asset prior to the acquisition thereof by the
Company or any Subsidiary or existing on any property or asset of any Person
that becomes a Subsidiary (or of any Person not previously a Subsidiary that is
merged or consolidated with or into a Subsidiary in a transaction permitted
hereunder) prior to the time such Person becomes a Subsidiary (or is so merged
or consolidated) and securing Indebtedness permitted under Section 10.7,
provided that (i) such Lien is not created in contemplation of or in connection
with such acquisition or such Person becoming a Subsidiary (or such merger or
consolidation), as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Company or any Subsidiary, and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary (or is so merged or consolidated),
as the case may be, and extensions, renewals and replacements thereof that do
not increase the outstanding principal amount thereof other than as permitted by
Section 10.7); and (r) other Liens securing Indebtedness and other obligations
of the Company or any Subsidiary not otherwise permitted by clauses (a) through
(q), provided that such Indebtedness and other obligations shall not at any time
exceed the limitations set forth in Section 10.7, provided, further, that
notwithstanding the foregoing, the Company shall not, and shall not permit any
of its Subsidiaries to, secure pursuant to this Section 10.6(r) any Indebtedness
outstanding under or pursuant to any Material Credit Facility unless and until
the Notes (and any guaranty delivered in connection therewith) shall
concurrently be secured equally and ratably with such Indebtedness pursuant to
documentation reasonably acceptable to the Required Holders in substance and in
form, including an intercreditor agreement and opinions of counsel to the
Company and/or any such Subsidiary, as the case may be, from counsel that is
reasonably acceptable to the Required Holders. Section 10.7 Financial Covenants.
(a) Leverage Ratio. The Company will not permit, on a Consolidated basis, the
Leverage Ratio to exceed 3.50 to 1.0 as of the end of any fiscal quarter of the
Company. (b) Interest Coverage Ratio. The Company will not permit, on a
Consolidated basis, the Interest Coverage Ratio to fall below 3.00 to 1.0 as of
the end of any fiscal quarter of the Company. (c) Priority Debt. The Company
will not at any time permit the aggregate amount of all Priority Debt to exceed
20% of Consolidated Assets (Consolidated Assets to be determined as of the end
of the immediately preceding fiscal quarter of the Company). -32- \\DC -
047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002039.jpg]
SECTION 11. EVENTS OF DEFAULT. An “Event of Default” shall exist if any of the
following conditions or events shall occur and be continuing: (a) the Company
defaults in the payment of any principal or Make-Whole Amount, if any, on any
Note when the same becomes due and payable, whether at maturity or at a date
fixed for prepayment or by declaration or otherwise; or (b) the Company defaults
in the payment of any interest on any Note for more than five (5) Business Days
after the same becomes due and payable; or (c) the Company defaults in the
performance of or compliance with any term contained in Section 7.1(d) or
Sections 10.2, 10.3, 10.5 or 10.6, 10.7; or (d) the Company or any Subsidiary
Guarantor defaults in the performance of or compliance with any term contained
herein (other than those referred to in Sections 11(a), (b) and (c)) or in any
Subsidiary Guaranty and such default is not remedied within 30 days after the
earlier of (i) a Responsible Officer obtaining actual knowledge of such default
and (ii) the Company receiving written notice of such default from any holder of
a Note (any such written notice to be identified as a “notice of default” and to
refer specifically to this Section 11(d)); or (e) (i) any representation or
warranty made in writing by or on behalf of the Company or by any officer of the
Company in this Agreement or any writing furnished in connection with the
transactions contemplated hereby proves to have been false or incorrect in any
material respect on the date as of which made, or (ii) any representation or
warranty made in writing by or on behalf of any Subsidiary Guarantor or by any
officer of such Subsidiary Guarantor in any Subsidiary Guaranty or any writing
furnished in connection with such Subsidiary Guaranty proves to have been false
or incorrect in any material respect on the date as of which made; or (f) (i)
the Company or any Subsidiary is in default (as principal or as guarantor or
other surety) in the payment of any principal of or premium or make-whole amount
or interest on any Material Indebtedness, in each case beyond any period of
grace provided with respect thereto, or (ii) the Company or any Subsidiary is in
default in the performance of or compliance with any term of any evidence of any
Material Indebtedness or of any mortgage, indenture or other agreement relating
thereto or any other condition exists, and as a consequence of such default or
condition such Material Indebtedness has become, or has been declared (or one or
more Persons are entitled to declare such Material Indebtedness to be), due and
payable before its stated maturity or before its regularly scheduled dates of
payment (in each case, other than as a result of the occurrence of customary
non-default mandatory prepayment events, such as prepayment requirements
associated with asset sales), or (iii) as a consequence of the occurrence or
continuation of any event or condition (other than the passage of time or the
right of the holder of Indebtedness to convert such Indebtedness into Equity
Interests or as a result of customary -33- \\DC - 047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002040.jpg]
non-default mandatory prepayment events, such as prepayment requirements
associated with asset sales), (x) the Company or any Subsidiary has become
obligated to purchase or repay any Material Indebtedness before its regular
maturity or before its regularly scheduled dates of payment or (y) one or more
Persons have the right to require the Company or any Subsidiary so to purchase
or repay such Indebtedness); or (g) the Company or any Material Subsidiary or
any Subsidiary Guarantor (i) is generally not paying, or admits in writing its
inability to pay, its debts as they become due, (ii) files, or consents by
answer or otherwise to the filing against it of, a petition for relief or
reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (iii) makes an assignment
for the benefit of its creditors, (iv) consents to the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or (h) a court or other Governmental
Authority of competent jurisdiction enters an order appointing, without consent
by the Company or any of its Material Subsidiaries or any Subsidiary Guarantor,
a custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of the Company or any of its Material Subsidiaries or
any Subsidiary Guarantor and such order shall not have been reversed or vacated
or such petition shall not be dismissed within 60 days; (i) any event occurs
with respect to the Company or any Material Subsidiary or any Subsidiary
Guarantor which under the laws of any jurisdiction is analogous to any of the
events described in Section 11(g) or Section 11(h), provided that the applicable
grace period, if any, which shall apply shall be the one applicable to the
relevant proceeding which most closely corresponds to the proceeding described
in Section 11(g) or Section 11(h); or (j) one or more final judgments or orders
for the payment of money aggregating in excess of the greater of $30,000,000 (or
its equivalent in the relevant currency of payment) and two and one-half percent
(2.5%) of Consolidated Assets (other than to the extent not covered by third
party insurance or self-insurance as to which the insurer does not dispute
coverage), including any such final order enforcing a binding arbitration
decision, are rendered against one or more of the Company and its Subsidiaries
and which judgments are not, within 60 days after entry thereof, bonded,
discharged or stayed pending appeal, or are not discharged within 60 days after
the expiration of such stay; or (k) if (i) any Plan shall fail to satisfy the
minimum funding standards of ERISA or the Code for any plan year or part thereof
or a waiver of such standards or extension of -34- \\DC - 047743/000003 -
10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002041.jpg]
any amortization period is sought or granted under section 412 of the Code, (ii)
a notice of intent to terminate any Plan shall have been or is reasonably
expected to be filed with the PBGC or the PBGC shall have instituted proceedings
under ERISA section 4042 to terminate or appoint a trustee to administer any
Plan or the PBGC shall have notified the Company or any ERISA Affiliate that a
Plan may become a subject of any such proceedings, (iii) there is any “amount of
unfunded benefit liabilities” (within the meaning of section 4001(a)(18) of
ERISA) under one or more Plans, determined in accordance with Title IV of ERISA,
(iv) the Company or any ERISA Affiliate shall have incurred or is reasonably
expected to incur any liability pursuant to Title I or IV of ERISA or the
penalty or excise tax provisions of the Code relating to employee benefit plans,
(v) the Company or any ERISA Affiliate withdraws from any Multiemployer Plan,
(vi) the Company or any Subsidiary establishes or amends any employee welfare
benefit plan that provides post-employment welfare benefits in a manner that
would increase the liability of the Company or any Subsidiary thereunder, and
any such event or events described in clauses (i) through (vi) above, either
individually or together with any other such event or events, could reasonably
be expected to have a Material Adverse Effect. As used in this Section 11(k),
the terms “employee benefit plan” and “employee welfare benefit plan” shall have
the respective meanings assigned to such terms in section 3 of ERISA; or (l) any
Subsidiary Guaranty shall cease to be in full force and effect, any Subsidiary
Guarantor or any Person acting on behalf of any Subsidiary Guarantor shall
contest in any manner the validity, binding nature or enforceability of any
Subsidiary Guaranty, or the obligations of any Subsidiary Guarantor under any
Subsidiary Guaranty are not or cease to be legal, valid, binding and enforceable
in accordance with the terms of such Subsidiary Guaranty. SECTION 12. REMEDIES
ON DEFAULT, ETC. Section 12.1. Acceleration. (a) If an Event of Default with
respect to the Company described in Section 11(g), (h) or (i) (other than an
Event of Default described in clause (i) of Section 11(g) or described in clause
(vi) of Section 11(g) by virtue of the fact that such clause encompasses clause
(i) of Section 11(g)) has occurred, all the Notes then outstanding shall
automatically become immediately due and payable. (b) If any other Event of
Default has occurred and is continuing, the Required Holders may at any time at
its or their option, by notice or notices to the Company, declare all the Notes
then outstanding to be immediately due and payable. (c) If any Event of Default
described in Section 11(a) or (b) has occurred and is continuing, any holder or
holders of Notes at the time outstanding affected by such Event of Default may
at any time, at its or their option, by notice or notices to the Company,
declare all the Notes held by it or them to be immediately due and payable. Upon
any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including interest accrued thereon at the -35- \\DC - 047743/000003 -
10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002042.jpg]
Default Rate) and (y) the Make-Whole Amount determined in respect of such
principal amount, shall all be immediately due and payable, in each and every
case without presentment, demand, protest or further notice, all of which are
hereby waived. The Company acknowledges, and the parties hereto agree, that each
holder of a Note has the right to maintain its investment in the Notes free from
repayment by the Company (except as herein specifically provided for) and that
the provision for payment of a Make-Whole Amount by the Company in the event
that the Notes are prepaid or are accelerated as a result of an Event of
Default, is intended to provide compensation for the deprivation of such right
under such circumstances. Section 12.2. Other Remedies. If any Default or Event
of Default has occurred and is continuing, and irrespective of whether any Notes
have become or have been declared immediately due and payable under Section
12.1, the holder of any Note at the time outstanding may proceed to protect and
enforce the rights of such holder by an action at law, suit in equity or other
appropriate proceeding, whether for the specific performance of any agreement
contained herein or in any Note or Subsidiary Guaranty, or for an injunction
against a violation of any of the terms hereof or thereof, or in aid of the
exercise of any power granted hereby or thereby or by law or otherwise. Section
12.3. Rescission. At any time after any Notes have been declared due and payable
pursuant to Section 12.1(b) or (c), the Required Holders, by written notice to
the Company, may rescind and annul any such declaration and its consequences if
(a) the Company has paid all overdue interest on the Notes, all principal of and
Make-Whole Amount, if any, on any Notes that are due and payable and are unpaid
other than by reason of such declaration, and all interest on such overdue
principal and Make-Whole Amount, if any, and (to the extent permitted by
applicable law) any overdue interest in respect of the Notes, at the Default
Rate, (b) neither the Company nor any other Person shall have paid any amounts
which have become due solely by reason of such declaration, (c) all Events of
Default and Defaults, other than non-payment of amounts that have become due
solely by reason of such declaration, have been cured or have been waived
pursuant to Section 17, and (d) no judgment or decree has been entered for the
payment of any monies due pursuant hereto or to the Notes. No rescission and
annulment under this Section 12.3 will extend to or affect any subsequent Event
of Default or Default or impair any right consequent thereon. Section 12.4. No
Waivers or Election of Remedies, Expenses, Etc. No course of dealing and no
delay on the part of any holder of any Note in exercising any right, power or
remedy shall operate as a waiver thereof or otherwise prejudice such holder’s
rights, powers or remedies. No right, power or remedy conferred by this
Agreement, any Subsidiary Guaranty or any Note upon any holder thereof shall be
exclusive of any other right, power or remedy referred to herein or therein or
now or hereafter available at law, in equity, by statute or otherwise. Without
limiting the obligations of the Company under Section 15, the Company will pay
to the holder of each Note on demand such further amount as shall be sufficient
to cover all costs and expenses of such holder incurred in any enforcement or
collection under this Section 12, including reasonable attorneys’ fees, expenses
and disbursements. -36- \\DC - 047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002043.jpg]
SECTION 13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES. Section 13.1.
Registration of Notes. The Company shall keep at its principal executive office
a register for the registration and registration of transfers of Notes. The name
and address of each holder of one or more Notes, each transfer thereof and the
name and address of each transferee of one or more Notes shall be registered in
such register. If any holder of one or more Notes is a nominee, then (a) the
name and address of the beneficial owner of such Note or Notes shall also be
registered in such register as an owner and holder thereof and (b) at any such
beneficial owner’s option, either such beneficial owner or its nominee may
execute any amendment, waiver or consent pursuant to this Agreement. Prior to
due presentment for registration of transfer, the Person in whose name any Note
shall be registered shall be deemed and treated as the owner and holder thereof
for all purposes hereof, and the Company shall not be affected by any notice or
knowledge to the contrary. The Company shall give to any holder of a Note that
is an Institutional Investor promptly upon request therefor, a complete and
correct copy of the names and addresses of all registered holders of Notes.
Section 13.2. Transfer and Exchange of Notes; No Transfer to Competitors . (a)
Upon surrender of any Note to the Company at the address and to the attention of
the designated officer (all as specified in Section 18(iii)), for registration
of transfer or exchange (and in the case of a surrender for registration of
transfer accompanied by a written instrument of transfer duly executed by the
registered holder of such Note or such holder’s attorney duly authorized in
writing and accompanied by the relevant name, address and other information for
notices of each transferee of such Note or part thereof), within 10 Business
Days thereafter, the Company shall execute and deliver, at the Company’s expense
(except as provided below), one or more new Notes (as requested by the holder
thereof) in exchange therefor, in an aggregate principal amount equal to the
unpaid principal amount of the surrendered Note. Each such new Note shall be
payable to such Person as such holder may request and shall be substantially in
the form of Schedule 1. Each such new Note shall be dated and bear interest from
the date to which interest shall have been paid on the surrendered Note or dated
the date of the surrendered Note if no interest shall have been paid thereon.
The Company may require payment of a sum sufficient to cover any stamp tax or
governmental charge imposed in respect of any such transfer of Notes. Notes
shall not be transferred in denominations of less than $500,000, provided that
if necessary to enable the registration of transfer by a holder of its entire
holding of Notes, one Note may be in a denomination of less than $500,000. Any
transferee, by its acceptance of a Note registered in its name (or the name of
its nominee), shall be deemed to have made the representations set forth in
Section 6. The Notes have not been registered under the Securities Act or under
the securities laws of any state and may not be transferred or resold unless
registered under the Securities Act and all applicable state securities laws or
unless an exemption from the requirement for such registration is available. (b)
Without limiting the foregoing, each Purchaser and each subsequent holder of any
Note severally agrees that it will not, directly or indirectly, resell any Notes
purchased by it to a Person which is a Competitor. The Company shall not be
required to recognize any sale or -37- \\DC - 047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002044.jpg]
other transfer of a Note to a Competitor and no such transfer shall confer any
rights hereunder upon such transferee. Section 13.3. Replacement of Notes. Upon
receipt by the Company at the address and to the attention of the designated
officer (all as specified in Section 18(iii)) of evidence reasonably
satisfactory to it of the ownership of and the loss, theft, destruction or
mutilation of any Note (which evidence shall be, in the case of an Institutional
Investor, notice from such Institutional Investor of such ownership and such
loss, theft, destruction or mutilation), and (a) in the case of loss, theft or
destruction, of indemnity reasonably satisfactory to it (provided that if the
holder of such Note is, or is a nominee for, an original Purchaser or another
holder of a Note with a minimum net worth of at least $50,000,000 or a Qualified
Institutional Buyer, such Person’s own unsecured agreement of indemnity shall be
deemed to be satisfactory), or (b) in the case of mutilation, upon surrender and
cancellation thereof, within 10 Business Days thereafter, the Company at its own
expense shall execute and deliver, in lieu thereof, a new Note, dated and
bearing interest from the date to which interest shall have been paid on such
lost, stolen, destroyed or mutilated Note or dated the date of such lost,
stolen, destroyed or mutilated Note if no interest shall have been paid thereon.
SECTION 14. PAYMENTS ON NOTES. Section 14.1. Place of Payment. Subject to
Section 14.2, payments of principal, Make-Whole Amount, if any, and interest
becoming due and payable on the Notes shall be made in New York, New York at the
principal office of Bank of America, N.A. in such jurisdiction. The Company may
at any time, by notice to each holder of a Note, change the place of payment of
the Notes so long as such place of payment shall be either the principal office
of the Company in such jurisdiction or the principal office of a bank or trust
company in such jurisdiction. Section 14.2. Payment by Wire Transfer. So long as
any Purchaser or its nominee shall be the holder of any Note, and
notwithstanding anything contained in Section 14.1 or in such Note to the
contrary, the Company will pay all sums becoming due on such Note for principal,
Make-Whole Amount, if any, interest and all other amounts becoming due hereunder
by the method and at the address specified for such purpose below such
Purchaser’s name in the Purchaser Schedule, or by such other method or at such
other address as such Purchaser shall have from time to time specified to the
Company in writing for such purpose, without the presentation or surrender of
such Note or the making of any notation thereon, except that upon written
request of the Company made concurrently with or reasonably promptly after
payment or prepayment in full of any Note, such Purchaser shall surrender such
Note for cancellation, reasonably promptly after any such request, to the
Company at its principal executive office or at the place of payment most
recently designated by the Company pursuant to Section 14.1. Prior to any sale
or other disposition of any Note held by a Purchaser or its nominee, such
Purchaser will, at its election, either endorse thereon the amount of principal
paid thereon and the last date to which interest has been paid thereon or
surrender such Note to the Company in exchange for a new Note or Notes -38- \\DC
- 047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002045.jpg]
pursuant to Section 13.2. The Company will afford the benefits of this Section
14.2 to any Institutional Investor that is the direct or indirect transferee of
any Note purchased by a Purchaser under this Agreement and that has made the
same agreement relating to such Note as the Purchasers have made in this Section
14.2. Section 14.3. FATCA Information. By acceptance of any Note, the holder of
such Note agrees that such holder will with reasonable promptness duly complete
and deliver to the Company, or to such other Person as may be reasonably
requested by the Company, from time to time (a) in the case of any such holder
that is a United States Person, such holder’s United States tax identification
number or other Forms reasonably requested by the Company necessary to establish
such holder’s status as a United States Person under FATCA and as may otherwise
be necessary for the Company to comply with its obligations under FATCA and (b)
in the case of any such holder that is not a United States Person, such
documentation prescribed by applicable law (including as prescribed by section
1471(b)(3)(C)(i) of the Code) and such additional documentation as may be
necessary for the Company to comply with its obligations under FATCA and to
determine that such holder has complied with such holder’s obligations under
FATCA or to determine the amount (if any) to deduct and withhold from any such
payment made to such holder. Nothing in this Section 14.3 shall require any
holder to provide information that is confidential or proprietary to such holder
unless the Company is required to obtain such information under FATCA and, in
such event, the Company shall treat any such information it receives as
confidential. SECTION 15. EXPENSES, ETC. Section 15.1. Transaction Expenses.
Whether or not the transactions contemplated hereby are consummated, the Company
will pay all reasonable and documented out-of-pocket costs and expenses (but
limited, in the case of legal fees and expenses, to the reasonable and
documented out-of-pocket charges of one outside counsel representing the holders
taken as a whole and, if reasonably required by the Required Holders, one
counsel in any relevant jurisdiction representing the holders taken as a whole)
incurred by the Purchasers and each other holder of a Note in connection with
such transactions and in connection with any amendments, waivers or consents
under or in respect of this Agreement, any Subsidiary Guaranty or the Notes
(whether or not such amendment, waiver or consent becomes effective), including:
(a) the reasonable and documented out-of-pocket costs and expenses incurred in
enforcing or defending (or determining whether or how to enforce or defend) any
rights under this Agreement, any Subsidiary Guaranty or the Notes or in
responding to any subpoena or other legal process or informal investigative
demand issued in connection with this Agreement, any Subsidiary Guaranty or the
Notes, or by reason of being a holder of any Note, (b) the reasonable and
documented out-of-pocket costs and expenses, including financial advisors’ fees,
incurred in connection with the insolvency or bankruptcy of the Company or any
Subsidiary or in connection with any work-out or restructuring of the
transactions contemplated hereby and by the Notes and any Subsidiary Guaranty
and (c) the reasonable and documented out-of-pocket costs and expenses incurred
in connection with the initial filing of this Agreement and all related
documents and financial information with the SVO provided, that such costs and
expenses under this clause (c) shall not exceed $5,000. If required by the NAIC,
the Company shall obtain and maintain at its own cost and expense a Legal Entity
Identifier (LEI). -39- \\DC - 047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002046.jpg]
The Company will pay, and will save each Purchaser and each other holder of a
Note harmless from, (i) all claims in respect of any fees, costs or expenses, if
any, of brokers and finders (other than those, if any, retained by a Purchaser
or other holder in connection with its purchase of the Notes), (ii) any and all
wire transfer fees that any bank or other financial institution deducts from any
payment under such Note to such holder or otherwise charges to a holder of a
Note with respect to a payment under such Note and (iii) any judgment,
liability, claim, order, decree, fine, penalty, cost, fee, expense (but limited,
in the case of legal fees and expenses, to the reasonable and documented
out-of-pocket charges of one outside counsel representing the holders taken as a
whole and, if reasonably required by the Required Holders, one counsel in any
relevant jurisdiction representing the holders taken as a whole) or obligation
resulting from the consummation of the transactions contemplated hereby,
including the use of the proceeds of the Notes by the Company; provided that no
such indemnity shall be owing by the Company if the applicable claim, judgment,
liability, order, decree, fine, penalty, cost, fee, or expense is found by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of such
Purchaser or of any affiliate of such Purchaser. Section 15.2. Certain Taxes.
The Company agrees to pay all stamp, documentary or similar taxes or fees which
may be payable in respect of the execution and delivery or the enforcement of
this Agreement or any Subsidiary Guaranty or the execution and delivery (but not
the transfer) or the enforcement of any of the Notes in the United States or any
other jurisdiction where the Company or any Subsidiary Guarantor has assets or
of any amendment of, or waiver or consent under or with respect to, this
Agreement or any Subsidiary Guaranty or of any of the Notes, and to pay any
value added tax due and payable in respect of reimbursement of costs and
expenses by the Company pursuant to this Section 15, and will save each holder
of a Note to the extent permitted by applicable law harmless against any loss or
liability resulting from nonpayment or delay in payment of any such tax or fee
required to be paid by the Company hereunder. Section 15.3. Survival. The
obligations of the Company under this Section 15 will survive the payment or
transfer of any Note, the enforcement, amendment or waiver of any provision of
this Agreement, any Subsidiary Guaranty or the Notes, and the termination of
this Agreement. SECTION 16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE
AGREEMENT. All representations and warranties contained herein shall survive the
execution and delivery of this Agreement and the Notes, the purchase or transfer
by any Purchaser of any Note or portion thereof or interest therein and the
payment of any Note, and may be relied upon by any subsequent holder of a Note,
regardless of any investigation made at any time by or on behalf of such
Purchaser or any other holder of a Note. All statements contained in any
certificate or other instrument delivered by or on behalf of the Company
pursuant to this Agreement shall be deemed representations and warranties of the
Company under this Agreement. Subject to the preceding sentence, this Agreement,
the Notes and any Subsidiary Guaranties embody the entire agreement and
understanding between each Purchaser and the Company and supersede all prior
agreements and understandings relating to the subject matter hereof. -40- \\DC -
047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002047.jpg]
SECTION 17. AMENDMENT AND WAIVER. Section 17.1. Requirements. This Agreement and
the Notes may be amended, and the observance of any term hereof or of the Notes
may be waived (either retroactively or prospectively), only with the written
consent of the Company and the Required Holders, except that: (a) no amendment
or waiver of any of Sections 1, 2, 3, 4, 5, 6 or 21 hereof, or any defined term
(as it is used therein), will be effective as to any Purchaser unless consented
to by such Purchaser in writing; and (b) no amendment or waiver may, without the
written consent of each Purchaser and the holder of each Note at the time
outstanding, (i) subject to Section 12 relating to acceleration or rescission,
change the amount or time of any prepayment or payment of principal of, or
reduce the rate or change the time of payment or method of computation of (x)
interest on the Notes or (y) the Make-Whole Amount, (ii) change the percentage
of the principal amount of the Notes the holders of which are required to
consent to any amendment or waiver, or (iii) amend any of Sections 8 (except as
set forth in the second sentence of Section 8.2), 11(a), 11(b), 12, 17 or 20.
Section 17.2. Solicitation of Holders of Notes. (a) Solicitation. The Company
will provide each holder of a Note with sufficient information, sufficiently far
in advance of the date a decision is required, to enable such holder to make an
informed and considered decision with respect to any proposed amendment, waiver
or consent in respect of any of the provisions hereof or of the Notes or any
Subsidiary Guaranty. The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to this Section 17
or any Subsidiary Guaranty to each holder of a Note promptly following the date
on which it is executed and delivered by, or receives the consent or approval
of, the requisite holders of Notes. (b) Payment. The Company will not directly
or indirectly pay or cause to be paid any remuneration, whether by way of
supplemental or additional interest, fee or otherwise, or grant any security or
provide other credit support, to any holder of a Note as consideration for or as
an inducement to the entering into by such holder of any waiver or amendment of
any of the terms and provisions hereof or of any Subsidiary Guaranty or any Note
unless such remuneration is concurrently paid, or security is concurrently
granted or other credit support concurrently provided, on the same terms,
ratably to each holder of a Note even if such holder did not consent to such
waiver or amendment. (c) Consent in Contemplation of Transfer. Any consent given
pursuant to this Section 17 or any Subsidiary Guaranty by a holder of a Note
that has transferred or has agreed to transfer its Note to (i) the Company, (ii)
any Subsidiary or any other Affiliate or (iii) any other Person in connection
with, or in anticipation of, such other Person acquiring, making a tender offer
for or merging with the Company and/or any of its Affiliates in connection with
such consent, shall be void and of no force or effect except solely as to such
holder, and any amendments effected or -41- \\DC - 047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002048.jpg]
waivers granted or to be effected or granted that would not have been or would
not be so effected or granted but for such consent (and the consents of all
other holders of Notes that were acquired under the same or similar conditions)
shall be void and of no force or effect except solely as to such holder. Section
17.3. Binding Effect, Etc. Any amendment or waiver consented to as provided in
this Section 17 or any Subsidiary Guaranty applies equally to all holders of
Notes and is binding upon them and upon each future holder of any Note and upon
the Company without regard to whether such Note has been marked to indicate such
amendment or waiver. No such amendment or waiver will extend to or affect any
obligation, covenant, agreement, Default or Event of Default not expressly
amended or waived or impair any right consequent thereon. No course of dealing
between the Company and any holder of a Note and no delay in exercising any
rights hereunder or under any Note or Subsidiary Guaranty shall operate as a
waiver of any rights of any holder of such Note. Section 17.4. Notes Held by
Company, Etc. Solely for the purpose of determining whether the holders of the
requisite percentage of the aggregate principal amount of Notes then outstanding
approved or consented to any amendment, waiver or consent to be given under this
Agreement, any Subsidiary Guaranty or the Notes, or have directed the taking of
any action provided herein or in any Subsidiary Guaranty or the Notes to be
taken upon the direction of the holders of a specified percentage of the
aggregate principal amount of Notes then outstanding, Notes directly or
indirectly owned by the Company or any of its Affiliates shall be deemed not to
be outstanding. SECTION 18. NOTICES. Except to the extent otherwise provided in
Section 7.4, all notices and communications provided for hereunder shall be in
writing and sent (a) by telecopy if the sender on the same day sends a
confirming copy of such notice by an internationally recognized overnight
delivery service (charges prepaid), or (b) by registered or certified mail with
return receipt requested (postage prepaid), or (c) by an internationally
recognized overnight delivery service (charges prepaid). Any such notice must be
sent: (i) if to any Purchaser or its nominee, to such Purchaser or nominee at
the address specified for such communications in the Purchaser Schedule, or at
such other address as such Purchaser or nominee shall have specified to the
Company in writing, (ii) if to any other holder of any Note, to such holder at
such address as such other holder shall have specified to the Company in
writing, or (iii) if to the Company, to the Company at its address set forth at
the beginning hereof to the attention of the Vice President and Chief Financial
Officer, with a copy to the General Counsel, or at such other address as the
Company shall have specified to the holder of each Note in writing. Notices
under this Section 18 will be deemed given only when actually received. -42-
\\DC - 047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002049.jpg]
SECTION 19. REPRODUCTION OF DOCUMENTS. This Agreement and all documents relating
thereto, including (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other similar process and such Purchaser may destroy any original
document so reproduced. The Company agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 19 shall not prohibit the
Company or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction. SECTION 20. CONFIDENTIAL
INFORMATION. For the purposes of this Section 20, “Confidential Information”
means information delivered to any Purchaser by or on behalf of the Company or
any Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement, provided that such term does not include information
that (a) was publicly known or otherwise known to such Purchaser prior to the
time of such disclosure, (b) subsequently becomes publicly known through no act
or omission by such Purchaser or any Person acting on such Purchaser’s behalf,
(c) otherwise becomes known to such Purchaser other than through disclosure by
the Company or any Subsidiary or (d) constitutes financial statements delivered
to such Purchaser under Section 7.1 that are otherwise publicly available. Each
Purchaser will maintain the confidentiality of such Confidential Information in
accordance with procedures adopted by such Purchaser in good faith to protect
confidential information of third parties delivered to such Purchaser, provided
that such Purchaser may deliver or disclose Confidential Information to (i) its
directors, officers, employees, agents, attorneys, trustees and affiliates (to
the extent such disclosure reasonably relates to the administration of the
investment represented by its Notes), (ii) its auditors, financial advisors and
other professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with this Section 20, (iii) any other
holder of any Note, (iv) any Institutional Investor to which it sells or offers
to sell such Note or any part thereof or any participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by this Section 20), (v) any Person from which it offers
to purchase any Security of the Company (if such Person has agreed in writing
prior to its receipt of such Confidential Information to be bound by this
Section 20), (vi) any federal or state regulatory authority having jurisdiction
over such Purchaser, (vii) the NAIC or the SVO or, in each case, any similar
organization, or any nationally recognized rating agency that requires access to
information about such Purchaser’s investment portfolio, or (viii) any other
Person to which such delivery or disclosure may be necessary or appropriate (w)
to effect compliance with any law, rule, regulation or order applicable to such
Purchaser, (x) in response to any subpoena or other legal process, (y) in
connection with any litigation to which such Purchaser is a party or (z) if an
Event of Default has -43- \\DC - 047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002050.jpg]
occurred and is continuing, to the extent such Purchaser may reasonably
determine such delivery and disclosure to be necessary or appropriate in the
enforcement or for the protection of the rights and remedies under such
Purchaser’s Notes, this Agreement or any Subsidiary Guaranty. Each holder of a
Note, by its acceptance of a Note, will be deemed to have agreed to be bound by
and to be entitled to the benefits of this Section 20 as though it were a party
to this Agreement. On reasonable request by the Company in connection with the
delivery to any holder of a Note of information required to be delivered to such
holder under this Agreement or requested by such holder (other than a holder
that is a party to this Agreement or its nominee), such holder will enter into
an agreement with the Company embodying this Section 20. In the event that as a
condition to receiving access to information relating to the Company or its
Subsidiaries in connection with the transactions contemplated by or otherwise
pursuant to this Agreement, any Purchaser or holder of a Note is required to
agree to a confidentiality undertaking (whether through IntraLinks, another
secure website, a secure virtual workspace or otherwise) which is different from
this Section 20, this Section 20 shall not be amended thereby and, as between
such Purchaser or such holder and the Company, this Section 20 shall supersede
any such other confidentiality undertaking. SECTION 21. SUBSTITUTION OF
PURCHASER. Each Purchaser shall have the right to substitute any one of its
Affiliates or another Purchaser or any one of such other Purchaser’s Affiliates
(a “Substitute Purchaser”) as the purchaser of the Notes that it has agreed to
purchase hereunder, by written notice to the Company, which notice shall be
signed by both such Purchaser and such Substitute Purchaser, shall contain such
Substitute Purchaser’s agreement to be bound by this Agreement and shall contain
a confirmation by such Substitute Purchaser of the accuracy with respect to it
of the representations set forth in Section 6. Upon receipt of such notice, any
reference to such Purchaser in this Agreement (other than in this Section 21),
shall be deemed to refer to such Substitute Purchaser in lieu of such original
Purchaser. In the event that such Substitute Purchaser is so substituted as a
Purchaser hereunder and such Substitute Purchaser thereafter transfers to such
original Purchaser all of the Notes then held by such Substitute Purchaser, upon
receipt by the Company of notice of such transfer, any reference to such
Substitute Purchaser as a “Purchaser” in this Agreement (other than in this
Section 21), shall no longer be deemed to refer to such Substitute Purchaser,
but shall refer to such original Purchaser, and such original Purchaser shall
again have all the rights of an original holder of the Notes under this
Agreement. SECTION 22. MISCELLANEOUS. Section 22.1. Successors and Assigns. All
covenants and other agreements contained in this Agreement by or on behalf of
any of the parties hereto bind and inure to the benefit of their respective
successors and assigns (including any subsequent holder of a Note) whether so
expressed or not, except that, subject to Section 10.2, the Company may not
assign or otherwise transfer any of its rights or obligations hereunder or under
the Notes without the prior written consent of each holder. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto and their respective successors and assigns -44-
\\DC - 047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002051.jpg]
permitted hereby) any legal or equitable right, remedy or claim under or by
reason of this Agreement. Section 22.2. Accounting Terms. All accounting terms
used herein which are not expressly defined in this Agreement have the meanings
respectively given to them in accordance with GAAP. Except as otherwise
specifically provided herein, (i) all computations made pursuant to this
Agreement shall be made in accordance with GAAP, and (ii) all financial
statements shall be prepared in accordance with GAAP. For purposes of
determining compliance with this Agreement (including Section 9, Section 10 and
the definition of “Indebtedness”), any election by the Company to measure any
financial liability using fair value (as permitted by Financial Accounting
Standards Board Accounting Standards Codification Topic No. 825-10-25 – Fair
Value Option, International Accounting Standard 39 – Financial Instruments:
Recognition and Measurement or any similar accounting standard) shall be
disregarded and such determination shall be made as if such election had not
been made. (b) Changes in GAAP. If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in this
Agreement, and either the Company or the Required Holders shall so request, the
Company and the holders of the Notes shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Required Holders); provided that,
until so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Company shall
provide to the holders of the Notes financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP. Furthermore, notwithstanding any
such change in GAAP or the application thereof after the Closing Date that would
require lease obligations that would be treated as operating leases as of the
date they are entered into to be classified and accounted for as capital leases
or otherwise reflected on the consolidated balance sheet of the Company and its
Subsidiaries, for the purposes of determining compliance with any covenant or
other obligation contained herein, such obligations shall be treated as
operating leases during the term of this Agreement. Section 22.3. Severability.
Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction. Section 22.4.
Construction, Etc. Each covenant contained herein shall be construed (absent
express provision to the contrary) as being independent of each other covenant
contained herein, so that compliance with any one covenant shall not (absent
such an express contrary provision) be deemed to excuse compliance with any
other covenant. Where any provision herein refers to action to be taken by any
Person, or which such Person is prohibited from taking, such provision shall be
applicable whether such action is taken directly or indirectly by such Person.
-45- \\DC - 047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002052.jpg]
Defined terms herein shall apply equally to the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein)
and, for purposes of the Notes, shall also include any such notes issued in
substitution therefor pursuant to Section 13, (b) subject to Section 22.1, any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections and Schedules shall be construed to refer to Sections of, and
Schedules to, this Agreement, and (e) any reference to any law or regulation
herein shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time. Section 22.5. Counterparts.
This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument.
Each counterpart may consist of a number of copies hereof, each signed by less
than all, but together signed by all, of the parties hereto. Section 22.6.
Governing Law. This Agreement shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the law of the State
of New York excluding choice-of-law principles of the law of such State that
would permit the application of the laws of a jurisdiction other than such
State. Section 22.7. Jurisdiction and Process; Waiver of Jury Trial. (a) The
Company irrevocably submits to the non-exclusive jurisdiction of any New York
State or federal court sitting in the Borough of Manhattan, The City of New
York, over any suit, action or proceeding arising out of or relating to this
Agreement or the Notes. To the fullest extent permitted by applicable law, the
Company irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum. (b) The Company agrees, to the fullest
extent permitted by applicable law, that a final judgment in any suit, action or
proceeding of the nature referred to in Section 22.7(a) brought in any such
court shall be conclusive and binding upon it subject to rights of appeal, as
the case may be, and may be enforced in the courts of the United States of
America or the State of New York (or any other courts to the jurisdiction of
which it or any of its assets is or may be subject) by a suit upon such
judgment. -46- \\DC - 047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002053.jpg]
(c) The Company consents to process being served by or on behalf of any holder
of Notes in any suit, action or proceeding of the nature referred to in Section
22.7(a) by mailing a copy thereof by registered, certified, priority or express
mail (or any substantially similar form of mail), postage prepaid, return
receipt or delivery confirmation requested, to it at its address specified in
Section 18 or at such other address of which such holder shall then have been
notified pursuant to said Section. The Company agrees that such service upon
receipt (i) shall be deemed in every respect effective service of process upon
it in any such suit, action or proceeding and (ii) shall, to the fullest extent
permitted by applicable law, be taken and held to be valid personal service upon
and personal delivery to it. Notices hereunder shall be conclusively presumed
received as evidenced by a delivery receipt furnished by the United States
Postal Service or any reputable commercial delivery service. (d) Nothing in this
Section 22.7 shall affect the right of any holder of a Note to serve process in
any manner permitted by law, or limit any right that the holders of any of the
Notes may have to bring proceedings against the Company in the courts of any
appropriate jurisdiction or to enforce in any lawful manner a judgment obtained
in one jurisdiction in any other jurisdiction. (e) THE PARTIES HERETO HEREBY
WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR WITH RESPECT TO THIS AGREEMENT,
THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION HEREWITH OR THEREWITH. *
* * * * -47- \\DC - 047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002054.jpg]
HNI CORPORATION Note Purchase Agreement If you are in agreement with the
foregoing, please sign the form of agreement on a counterpart of this Agreement
and return it to the Company, whereupon this Agreement shall become a binding
agreement between you and the Company. Very truly yours, HNI CORPORATION By: /s/
Marshall H. Bridges ________________ Name: Marshall H. Bridges Title: Senior
Vice President and Chief Financial officer \\DC - 047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002055.jpg]
HNI CORPORATION Note Purchase Agreement This Agreement is hereby accepted and
agreed to as of the date hereof. METROPOLITAN LIFE INSURANCE COMPANY by MetLife
Investment Advisors, LLC, Its Investment Manager METLIFE INSURANCE K.K. by
MetLife Investment Advisors, LLC, Its Investment Manager By /s/ John A. Wills
_______________________ Name: John A. Wills Title: Senior Vice President and
Managing Director BRIGHTHOUSE LIFE INSURANCE COMPANy by MetLife Investment
Advisors, LLC, Its Investment Manager BRIGHTHOUSE LIFE INSURANCE COMPANY OF NY
by MetLife Investment Advisors, LLC, Its Investment Manager By /s/ Judith A.
Gulotta ____________________ Name: Judith A. Gulotta Title: Managing Director
\\DC - 047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002056.jpg]
HNI CORPORATION Note Purchase Agreement This Agreement is hereby accepted and
agreed to as of the date hereof. THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY
By: Northwestern Mutual Investment Management Company, LLC, its investment
adviser By /s/ Brian P. McDonald __________________ Name: Brian P. McDonald
Title: Managing Director THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY FOR ITS
GROUP ANNUITY SEPARATE ACCOUNT By /s/ Brian P. McDonald __________________ Name:
Brian P. McDonald Its: Authorized Representative -2- \\DC - 047743/000003 -
10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002057.jpg]
HNI CORPORATION Note Purchase Agreement This Agreement is hereby accepted and
agreed to as of the date hereof. PRINCIPAL LIFE INSURANCE COMPANY By: Principal
Global Investors, LLC a Delaware limited liability company, its authorized
signatory By /s/ Colin Pennycooke __________________ Name: Colin Pennycooke
Title: Counsel By /s/ Joellen J. Watts _____________________ Name: Joellen J.
Watts Title: Counsel -3- \\DC - 047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002058.jpg]
HNI CORPORATION Note Purchase Agreement This Agreement is hereby accepted and
agreed to as of the date hereof. THRIVENT FINANCIAL FOR LUTHERANS By /s/ Allen
Stoltman _____________________ Name: Allen Stoltman Title: Managing Director -4-
\\DC - 047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002059.jpg]
HNI CORPORATION Note Purchase Agreement This Agreement is hereby accepted and
agreed to as of the date hereof. UNITED OF OMAHA LIFE INSURANCE COMPANY By /s/
Lee Martin ________________________ Name: Lee Martin Title: Vice President -5-
\\DC - 047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002060.jpg]
DEFINED TERMS As used herein, the following terms have the respective meanings
set forth below or set forth in the Section hereof following such term:
“Acquired Indebtedness” means Indebtedness of any Person that becomes a
Subsidiary after the date hereof which was incurred prior to the time such
Person becomes a Subsidiary, and any renewals, extensions or refinancings
thereof, but not any increases in the principal amounts thereof outstanding at
the time, provided that (i) such Indebtedness of such Person is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be and (ii) such Indebtedness shall not be assumed
or guaranteed by the Company or a Subsidiary that was a Subsidiary prior to such
acquisition or such Person becoming a Subsidiary. “Affiliate” means, at any
time, and with respect to any Person, any other Person that at such time
directly or indirectly through one or more intermediaries Controls, or is
Controlled by, or is under common Control with, such first Person, and, with
respect to the Company, shall include any Person beneficially owning or holding,
directly or indirectly, 10% or more of any class of voting or Equity Interests
of the Company or any Subsidiary or any Person of which the Company and its
Subsidiaries beneficially own or hold, in the aggregate, directly or indirectly,
10% or more of any class of voting or Equity Interests. Unless the context
otherwise clearly requires, any reference to an “Affiliate” is a reference to an
Affiliate of the Company. “Agreement” means this Note Purchase Agreement,
including all Schedules attached to this Agreement. “Anti-Corruption Laws” means
any law or regulation in a U.S. or any non-U.S. jurisdiction regarding bribery
or any other corrupt activity, including the U.S. Foreign Corrupt Practices Act
and the U.K. Bribery Act 2010. “Anti-Money Laundering Laws” means any law or
regulation in a U.S. or any non-U.S. jurisdiction regarding money laundering,
drug trafficking, terrorist-related activities or other money laundering
predicate crimes, including the Currency and Foreign Transactions Reporting Act
of 1970 (otherwise known as the Bank Secrecy Act) and the USA PATRIOT Act. “Bank
Credit Facility” is defined in the definition of “Material Credit Facility”.
“Blocked Person” means (a) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC, (b) a Person,
entity, organization, country or regime that is blocked or a target of sanctions
that have been imposed under U.S. Economic Sanctions Laws or (c) a Person that
is an agent, department or instrumentality of, or is otherwise 50% or more in
the aggregate owned by, controlled by or acting on behalf of, directly or
indirectly, any Person, entity, organization, country or regime described in
clause (a) or (b) individually or in the aggregate. SCHEDULE A (to Note Purchase
Agreement) \\DC - 047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002061.jpg]
“Business Day” means (a) for the purposes of Section 8.6 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in New York, New York are required or authorized to be
closed. “Cash Equivalents” means (a) marketable securities issued or directly
and fully guaranteed or insured by the United States of America or any agency
thereof (provided that the full faith and credit of the United States of America
is pledged in support thereof) having maturities of not more than twelve (12)
months from the date of acquisition (“Government Obligations”), (b) U.S. dollar
denominated (or foreign currency fully hedged) time deposits, certificates of
deposit, Eurodollar time deposits and Eurodollar certificates of deposit of (i)
any United States commercial bank of recognized standing having capital and
surplus in excess of $200,000,000, (ii) any Lender or (iii) any bank whose
short-term commercial paper rating from S&P is at least A-1 or the equivalent
thereof or from Moody’s is at least P-1 or the equivalent thereof (any such bank
and any Lender being an “Approved Bank”), in each case with maturities of not
more than 120 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any, or guaranteed by any, domestic corporation rated A-2
(or the equivalent thereof) or better by S&P or P-2 (or the equivalent thereof)
or better by Moody’s and maturing within 120 days of the date of acquisition,
(d) securities of the type described in clauses (a) through (c), inclusive,
above purchased under agreements to resell such securities to any broker/dealer
or any commercial bank, if such broker/dealer or bank has an uninsured,
unsecured and unguaranteed rating at the time of the acquisition of P-2 (or the
equivalent thereof) or better by Moody’s, or A-2 (or the equivalent thereof) or
better by S&P, (e) obligations of any state of the United States or any
political subdivision thereof for the payment of the principal and redemption
price of and interest on which there shall have been irrevocably deposited
Government Obligations maturing as to principal and interest at times and in
amounts sufficient to provide such payment and (f) Investments in mutual funds
registered under the Investment Company Act of 1940, as amended, or collective
trust funds maintained by Approved Banks, in each case whose only assets are of
the type described in clauses (a) through (d), inclusive, of this definition.
“Capital Lease” means, as applied to any Person, any lease of any Property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person. “Change of Control” means (a) any Person or two or more Persons
acting in concert shall have acquired “beneficial ownership” (within the meaning
provided in Rule 13d-3 promulgated by the Securities and Exchange Commission
under the Securities Exchange Act of 1934), directly or indirectly, of, or shall
have acquired by contract or otherwise, control over, Voting Stock of the
Company representing more than 50% of the combined voting power of all Voting
Stock of the Company, (b) Continuing Directors shall cease for any reason to
constitute a majority of the members of the board of directors of the Company
then in office, (c) the sale, lease, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the assets of the Company and its
Subsidiaries taken as a whole to any “person” (as such term is used in Sections
13(d) and 14(d) of the Securities A-2 \\DC - 047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002062.jpg]
Exchange Act of 1934) or (d) a “Change of Control” under and as defined in the
Bank Credit Facility (or any equivalent term under and as defined in any
Material Credit Facility) occurs. “Closing” is defined in Section 3. “Code”
means the Internal Revenue Code of 1986, as amended from time to time, and the
rules and regulations promulgated thereunder from time to time if effect.
“Company” is defined in the first paragraph of this Agreement. “Competitor”
means a company, partnership, investment vehicle or trust which has a
controlling interest in any company, partnership, trust or other entity which,
as one of its primary lines of business, manufactures office furniture and
hearth products, provided that: (a) the provision of investment advisory
services by a Person to a Plan which is owned or controlled by a Person which
would otherwise be a Competitor shall not of itself cause the Person providing
such services to be deemed to be a Competitor if such Person has established
procedures which will prevent confidential information supplied to such Person
by the Company or its Subsidiaries from being transmitted or otherwise made
available to such Plan or Person owning or controlling such Plan; and (b) in no
event shall an Institutional Investor which (i) maintains passive investments in
any Person which is a Competitor be deemed a Competitor it being agreed that the
normal administration of the investment and enforcement thereof shall be deemed
not to cause such Institutional Investor to be a “Competitor” or (ii) is an
insurance company, bank, trust company, savings and loan association or any
pension plan be deemed a “Competitor”. “Confidential Information” is defined in
Section 20. “Consolidated” means, when used with reference to financial
statements or financial items of the Company and its Subsidiaries or any other
Person, such statements or items on a consolidated basis in accordance with the
consolidation principles of GAAP. “Consolidated Assets” means, at any time, the
amount representing the total amount of all assets of the Company and the
Subsidiaries that would appear on a Consolidated balance sheet of the Company
and its Subsidiaries at such time prepared in accordance with GAAP.
“Consolidated EBITDA” means as of any date of determination for the four (4)
consecutive fiscal quarter period ending prior to such date, (a) Consolidated
Net Income for such period plus (b) the sum of the following to the extent
deducted in calculating Consolidated Net Income: (i) Consolidated Interest
Expense for such period, (ii) the provision for Federal, state, local and
foreign income taxes payable by the Company and its Subsidiaries for such
period, (iii) depreciation and amortization expense for such period, and (iv)
all non-cash items decreasing Consolidated Net Income for such period and minus
(c) the following to the extent included in calculating such Consolidated Net
Income: (i) Federal, state, local and foreign income tax credits A-3 \\DC -
047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002063.jpg]
of the Company and its Subsidiaries for such period and (ii) all non-cash items
increasing Consolidated Net Income for such period. “Consolidated Funded Debt”
means as of any date of determination, Funded Debt of the Company and its
Subsidiaries on a Consolidated basis. “Consolidated Interest Expense” means as
of any date of determination for the four (4) consecutive fiscal quarter period
ending prior to such date, all Interest Expense (excluding amortization of debt
discount and premium or debt issuance costs, gains or losses on early retirement
of debt, any commitment, upfront, arrangement, structuring or similar financing
fees or premiums (including redemption and prepayment premiums) or original
issue discount, any cash costs associated with obtaining Swap Agreements or any
breakage thereof, and any debt modification charges, but including the interest
component under Capital Leases) for such period of the Company and its
Subsidiaries on a Consolidated basis. “Consolidated Net Income” means as of any
date of determination for the four (4) consecutive fiscal quarter period ending
prior to such date, for the Company and its Subsidiaries on a Consolidated
basis, the net income of the Company and its Subsidiaries for that period.
“Continuing Directors” means, during any period of up to 12 consecutive months
commencing after the Closing Date, individuals who at the beginning of such 12
month period were directors of the Company (together with any new director whose
election by the Company’s board of directors or whose nomination for election by
the Company’s shareholders was approved by a vote of at least a majority of the
directors then still in office who either were directors at the beginning of
such period or whose election or nomination for election was previously so
approved). “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “Controlled” and “Controlling” shall have meanings correlative to
the foregoing. “Controlled Entity” means (a) any of the Subsidiaries of the
Company and any of their or the Company’s respective Controlled Affiliates and
(b) if the Company has a parent company, such parent company and its Controlled
Affiliates. “Default” means an event or condition the occurrence or existence of
which would, with the lapse of time or the giving of notice or both, become an
Event of Default. “Defaulting Lender” has the meaning set forth in the Bank
Credit Facility. “Default Rate” means that rate of interest per annum that is
the greater of (a) 2.00% above the rate of interest stated in clause (a) of the
first paragraph of the Notes or (b) 2.00% over the rate of interest publicly
announced by Bank of America, N.A. in New York, New York as its “base” or
“prime” rate. A-4 \\DC - 047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002064.jpg]
“Disclosure Documents” is defined in Section 5.3. “Domestic Subsidiary” means a
Subsidiary that is organized under the laws of any state or commonwealth of the
United States of America. “EDGAR” means the SEC’s Electronic Data Gathering,
Analysis and Retrieval System or any successor SEC electronic filing system for
such purposes. “Environmental Laws” means any and all applicable foreign,
federal, state, local or municipal laws, rules, orders, regulations, statutes,
ordinances, codes, decrees, requirements of any Governmental Authority
regulating, relating to or imposing liability or standards of conduct concerning
protection of human health or the environment, as now or may at any time be in
effect during the term of this Agreement. “Equity Interests” means (a) in the
case of a corporation, capital stock, (b) in the case of an association or
business entity, any and all shares, interests, participations, rights or other
equivalents (however designated) of capital stock, (c) in the case of a
partnership, partnership interests (whether general or limited), (d) in the case
of a limited liability company, membership interests and (e) any other interest
or participation that confers on a Person the right to receive a share of the
profits and losses of, or distribution of assets of, the issuing Person. “ERISA”
means the Employee Retirement Income Security Act of 1974, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time
in effect. “ERISA Affiliate” means any trade or business (whether or not
incorporated) that is treated as a single employer together with the Company
under section 414 of the Code. “Event of Default” is defined in Section 11.
“FATCA” means (a) sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), together with any current or
future regulations or official interpretations thereof, (b) any treaty, law or
regulation of any other jurisdiction, or relating to an intergovernmental
agreement between the United States of America and any other jurisdiction, which
(in either case) facilitates the implementation of the foregoing clause (a), and
(c) any agreements entered into pursuant to section 1471(b)(1) of the Code.
“Foreign Subsidiary” means any Subsidiary other than a Domestic Subsidiary.
“Foreign Subsidiary Indebtedness” means Indebtedness of any Foreign Subsidiary
or FSHCO that is not guaranteed by the Company or a Domestic Subsidiary (other
than an FSHCO). “Form 10-K” is defined in Section 7.1(b). “Form 10-Q” is defined
in Section 7.1(a). A-5 \\DC - 047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002065.jpg]
“FSHCO” shall mean any Domestic Subsidiary substantially all of the assets of
which constitute Equity Interests of Foreign Subsidiaries. “Funded Debt” means,
with respect to any Person, without duplication, the sum of (a) all Indebtedness
of such Person (other than the Indebtedness set forth in clauses (e), (g), (i)
and (j) of such definition), plus (b) the maximum amount of all letters of
credit issued or bankers’ acceptances facilities created for the account of such
Person and, without duplication, all drafts drawn thereunder (to the extent
unreimbursed) other than (i) commercial letters of credit, bankers acceptances,
or the functional equivalent thereof issued to support payment obligations in
connection with trade payables incurred in the ordinary course of business and
(ii) standby letters of credit having an aggregate stated amount of up to
$15,000,000, plus (c) all Guaranty Obligations of such Person with respect to
Indebtedness of another Person of the type described in clauses (a) and (b)
hereof. “GAAP” means generally accepted accounting principles as in effect from
time to time in the United States of America subject to the terms of Section
22.8. “Governmental Authority” means (a) the government of (i) the United States
of America or any state or other political subdivision thereof, or (ii) any
other jurisdiction in which the Company or any Subsidiary conducts all or any
part of its business, or which asserts jurisdiction over any properties of the
Company or any Subsidiary, or (b) any entity exercising executive, legislative,
judicial, regulatory or administrative functions of, or pertaining to, any such
government. “Governmental Official” means any governmental official or employee,
employee of any government-owned or government-controlled entity, political
party, any official of a political party, candidate for political office,
official of any public international organization or anyone else acting in an
official capacity. “Guaranty Obligations” means, with respect to any Person,
without duplication, any obligations of such Person (other than endorsements in
the ordinary course of business of negotiable instruments for deposit or
collection) guaranteeing or intended to guarantee any Indebtedness of any other
Person in any manner, whether direct or indirect, and including without
limitation any obligation, whether or not contingent, (a) to purchase any such
Indebtedness or any property constituting security therefore, (b) to advance or
provide funds or other support for the payment or purchase of any such
Indebtedness or to maintain working capital, solvency or other balance sheet
condition of such other Person (including without limitation keep well
agreements, maintenance agreements, comfort letters or similar agreements or
arrangements) for the benefit of any holder of Indebtedness of such other
Person, (c) to lease or purchase property, securities or A-6 \\DC -
047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002066.jpg]
services primarily for the purpose of assuring the holder of such Indebtedness
of the payment or performance thereof, or (d) to otherwise assure or hold
harmless the holder of such Indebtedness against loss in respect thereof. The
amount of any Guaranty Obligation shall (subject to any limitations set forth
therein) be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Guaranty Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof. “Hedging Agreements” means,
with respect to any Person, any agreement entered into to protect such Person
against fluctuations in interest rates, or currency or raw materials values,
including, without limitation, any interest rate swap, cap or collar agreement
or similar arrangement between such Person and one or more counterparties, any
foreign currency exchange agreement, currency protection agreements, commodity
purchase or option agreements or other interest or exchange rate or commodity
price hedging agreements. “Hazardous Materials” means any and all pollutants,
toxic or hazardous wastes or other substances that might pose a hazard to health
and safety, the removal of which may be required or the generation, manufacture,
refining, production, processing, treatment, storage, handling, transportation,
transfer, use, disposal, release, discharge, spillage, seepage or filtration of
which is or shall be restricted, prohibited or penalized by any applicable law,
including asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances. “holder” means, with respect to
any Note, the Person in whose name such Note is registered in the register
maintained by the Company pursuant to Section 13.1, provided, however, that if
such Person is a nominee, then for the purposes of Sections 7, 12, 17.2 and 18
and any related definitions in this Schedule A, “holder” shall mean the
beneficial owner of such Note whose name and address appears in such register.
“INHAM Exemption” is defined in Section 6.2(e). “Indebtedness” with respect to
any Person means, at any time, without duplication, (a) all obligations of such
Person for borrowed money; (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, or upon which interest payments
are customarily made; (c) all obligations of such Person under conditional sale
or other title retention agreements relating to property purchased by such
Person (other than customary reservations or retentions of title under
agreements with suppliers entered into in the ordinary course of business); (d)
all obligations of such Person incurred, issued or assumed as the deferred
purchase price of property or services purchased by such Person that would
appear as liabilities on a balance sheet of such Person and that are (i) due
more than six months from A-7 \\DC - 047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002067.jpg]
the date of incurrence of such obligations or (ii) evidenced by a note or a
similar written instrument, in each case, other than trade debt and other
accrued liabilities incurred in the ordinary course of business; (e) all
obligations of such Person under take-or-pay or similar arrangements or under
commodities agreements; (f) all Indebtedness of others secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien on, or payable out of the proceeds of production
from, property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed; provided that so long as such Indebtedness is
nonrecourse to such Person, only the portion of such obligations which is
secured shall constitute Indebtedness hereunder, (g) all Guaranty Obligations of
such Person with respect to Indebtedness of another Person, (h) the principal
portion of all obligations of such Person under Capital Leases, synthetic
leases, tax retention operating leases, off-balance sheet loans or similar off-
balance sheet financing products plus any accrued interest thereon, (i) all
obligations of such Person under Hedging Agreements to the extent required to be
accounted for as a liability under GAAP, excluding any portion thereof which
would be accounted for as interest expense under GAAP, (j) the maximum amount of
all letters of credit issued or bankers’ acceptances facilities created for the
account of such Person and, without duplication, all drafts drawn thereunder (to
the extent unreimbursed) other than commercial letters of credit, bankers
acceptances, or the functional equivalent thereof issued to support payment
obligations in connection with trade payables incurred in the ordinary course of
business, (k) all preferred Equity Interests issued by such Person and which by
the terms thereof could be (at the request of the holders thereof or otherwise)
subject to mandatory sinking fund payments prior to the date six months after
the latest Maturity Date, redemption prior to the date six months after the
latest Maturity Date or other acceleration; provided, that any such Equity
Interests shall not constitute “Indebtedness” hereunder if the provisions
thereof provide the holders (or the holders of any security into or for which
such Equity Interests is convertible, exchangeable or exercisable) with the
right to require the issuer thereof to redeem such Equity Interests upon the
occurrence of a change in control or an asset sale occurring prior to the date
that is six months after the lasts Maturity Date if such Equity Interests
provide that the issuer thereof will not redeem any such Equity Interests
pursuant to such provisions prior to the repayment in full of the obligations
hereunder, and A-8 \\DC - 047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002068.jpg]
(l) the Indebtedness of any partnership or unincorporated joint venture in which
such Person is a general partner or a joint venturer, unless such Indebtedness
is expressly made nonrecourse to such Person. “Institutional Investor” means (a)
any Purchaser of a Note, (b) any holder of a Note holding (together with one or
more of its affiliates) more than 3% of the aggregate principal amount of the
Notes then outstanding, (c) any bank, trust company, savings and loan
association or other financial institution, any pension plan, any investment
company, any insurance company, any broker or dealer, or any other similar
financial institution or entity, regardless of legal form, and (d) any Related
Fund of any holder of any Note. “Interest Coverage Ratio” means, as of the end
of any fiscal quarter, the ratio of (i) Consolidated EBITDA for the four (4)
consecutive fiscal quarter period ending on such date, to (ii) Consolidated
Interest Expense paid or payable in cash during the four (4) consecutive fiscal
quarter period ending on such date. “Interest Expense” means, with respect to
any Person, as of any date of determination for the four (4) consecutive fiscal
quarter period ending prior to such date, the sum of the amount of interest paid
or accrued in respect of such period. “Issuing Lender(s)” has the meaning
provided in the Bank Credit Facility. “Leverage Ratio” means, as of the end of
any fiscal quarter, the ratio of (a) Consolidated Funded Debt as of such date to
(b) Consolidated EBITDA for the four (4) consecutive fiscal quarter period
ending on such date. For the purposes of the Leverage Ratio, if during any
measurement period of EBITDA during the period of four (4) consecutive fiscal
quarters, the Company or any Subsidiary makes an acquisition of any entity or
segment or line of business (the “Target”), the calculation of the EBITDA for
that measurement period shall include the Target’s EBITDA for that part of the
measurement period before the date of that acquisition. Furthermore, if during
any measurement period of EBITDA during the period of four (4) consecutive
fiscal quarters, the Company or any Subsidiary disposes of any Subsidiary or any
segment or line of business of the Company or a Subsidiary (the “Disposed
Asset”), the calculation of EBITDA for that measurement period shall exclude
EBITDA attributable to such Disposed Asset for that part of the measurement
period after the date of the disposal. “Lien” means any mortgage, pledge,
hypothecation, assignment, deposit arrangement, security interest, encumbrance,
lien (statutory or otherwise), preference, priority or charge of any kind
(including any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the Uniform Commercial Code
as adopted and in effect in the relevant jurisdiction or other similar recording
or notice statute, and any lease in the nature thereof). “Make-Whole Amount” is
defined in Section 8.6. A-9 \\DC - 047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002069.jpg]
“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties, or prospects of the Company and its
Subsidiaries taken as a whole. “Material Adverse Effect” means a material
adverse effect on (a) the business, operations, financial condition, assets or
properties of the Company and its Subsidiaries taken as a whole, (b) the ability
of the Company and the Subsidiary Guarantors, taken as a whole, to perform their
obligations under this Agreement, the Notes and the Subsidiary Guaranty, or (c)
the validity or enforceability of this Agreement, the Notes or any Subsidiary
Guaranty. “Material Credit Facility” means, as to the Company and its
Subsidiaries, (a) the Third Amended and Restated Credit Agreement dated April
20, 2018, among the Company, Wells Fargo Bank, National Association, as
administrative agent, and the other lenders party thereto (including any
renewals, extensions, amendments, supplements, restatements, replacements or
refinancing thereof, the “Bank Credit Facility”); and (b) any other agreement(s)
creating or evidencing indebtedness for borrowed money entered into on or after
the date of Closing by the Company or any Subsidiary, or in respect of which the
Company or any Subsidiary is an obligor or otherwise provides a guarantee or
other credit support (“Credit Facility”), in a principal amount outstanding or
available for borrowing equal to or greater than $75,000,000 (or the equivalent
of such amount in the relevant currency of payment, determined as of the date of
the closing of such facility based on the exchange rate of such other currency);
and if the Bank Credit Facility has been terminated and no Credit Facility or
Credit Facilities equal or exceed such amounts, then the largest Credit Facility
shall be deemed to be a Material Credit Facility, provided, further, that as
long as the Company or any Subsidiary Guarantor is not guaranteeing the
obligations evidenced by the following agreements (other than any obligations
described in clause (v) below), this clause (b) shall in any event exclude (i)
Nonrecourse Indebtedness, (ii) Purchase Money Indebtedness, (iii) Acquired
Indebtedness, (iv) Foreign Subsidiary Indebtedness, (v) completion and repayment
guarantees in respect of construction financings that are secured solely by the
assets that are being constructed and (vi) agreements evidencing Indebtedness
that is recourse solely to one or more special purpose Subsidiaries (including
any equity interests therein) created for the purposes of incurring such
Indebtedness (or any earlier financing or subsequent refinancing thereof) and
holding the assets financed by such Indebtedness. “Material Indebtedness” means
any Indebtedness in an aggregate outstanding principal amount exceeding the
greater of (x) $30,000,000 and (y) and two and one-half percent (2.5%) of
Consolidated Assets. “Material Subsidiary” means, at any time, any Subsidiary of
the Company which, together with all other Subsidiaries of such Subsidiary,
accounts for more than (i) 5% of the Consolidated Assets of the Company and its
Subsidiaries as of the end of any fiscal quarter of the Company prior to such
date or (ii) 5% of consolidated revenue of the Company and its Subsidiaries for
any four fiscal period ending prior to such date. A-10 \\DC - 047743/000003 -
10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002070.jpg]
“Maturity Date” is defined in the first paragraph of each Note. “Memorandum” is
defined in Section 5.3. “Multiemployer Plan” means any Plan that is a
“multiemployer plan” (as such term is defined in section 4001(a)(3) of ERISA).
“NAIC” means the National Association of Insurance Commissioners. “Net Cash
Proceeds” means the aggregate cash or Cash Equivalents proceeds received by the
Company or any Subsidiary in respect of any sale, lease or other disposition of
assets of the Company and its Subsidiaries, net of (a) direct costs incurred in
connection therewith (including, without limitation, legal, accounting and
investment banking fees, and sales commissions), (b) taxes paid or payable as a
result thereof, (c) the amount necessary to retire any Indebtedness secured by a
lien on the related property, and (d) in the case of any involuntary
disposition, direct costs incurred in connection with the collection of such
proceeds, awards or other payments. “Nonrecourse Indebtedness” means, with
respect to a Person or group of Persons, Indebtedness for borrowed money (or the
portion thereof) in respect of which recourse for payment (except for
Nonrecourse Indebtedness Exceptions) is contractually limited to specific assets
of such Persons, including Equity Interests in any such Persons, encumbered by a
Lien securing such Indebtedness. “Nonrecourse Indebtedness Exceptions” means,
with respect to Indebtedness for which recourse for payment is generally limited
to specific assets encumbered by a Lien securing such Indebtedness, customary
exceptions for fraud, misapplication of funds, environmental indemnities,
violation of “special purpose entity” covenants, bankruptcy, insolvency,
receivership or other similar events and other customary exceptions to
nonrecourse liability. “Non-U.S. Plan” means any plan, fund or other similar
program that (a) is established or maintained outside the United States of
America by the Company or any Subsidiary primarily for the benefit of employees
of the Company or one or more Subsidiaries residing outside the United States of
America, which plan, fund or other similar program provides, or results in,
retirement income, a deferral of income in contemplation of retirement or
payments to be made upon termination of employment, and (b) is not subject to
ERISA or the Code. “Notes” is defined in Section 1. “OFAC” means the Office of
Foreign Assets Control of the United States Department of the Treasury. “OFAC
Sanctions Program” means any economic or trade sanction that OFAC is responsible
for administering and enforcing. A list of OFAC Sanctions Programs may be found
at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.
A-11 \\DC - 047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002071.jpg]
“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate. “PBGC” means the Pension Benefit Guaranty
Corporation referred to and defined in ERISA, or any successor thereto. “Pearl
City” means Pearl City Insurance Company, a Vermont corporation. “Person” means
an individual, partnership, corporation, limited liability company, association,
trust, unincorporated organization, business entity or Governmental Authority.
“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability. “Preferred Stock” means any class of capital stock of a
Person that is preferred over any other class of capital stock (or similar
Equity Interests) of such Person as to the payment of dividends or the payment
of any amount upon liquidation or dissolution of such Person. “Priority Debt”
means (without duplication), as of the date of any determination thereof, the
sum of (i) all unsecured Indebtedness of Subsidiaries (including all Guarantees
of Indebtedness of the Company, but excluding (1) Indebtedness owing to the
Company or any other Subsidiary, (2) all Subsidiary Guarantees and all
Indebtedness of any Subsidiary Guarantor, and (3) Acquired Indebtedness), and
(ii) all Indebtedness and other obligations of the Company and its Subsidiaries
secured by Liens other than Indebtedness and other obligations secured by Liens
permitted by subparagraphs (a) through (q), inclusive, of Section 10.6. For the
avoidance of doubt, all Indebtedness of any Foreign Subsidiary party to a
Material Credit Facility that does not become a Subsidiary Guarantor under the
terms of this Agreement will constitute Priority Debt for all purposes of this
Agreement. “property” or “properties” means, unless otherwise specifically
limited, real or personal property of any kind, tangible or intangible, choate
or inchoate. “PTE” is defined in Section 6.2(a). “Purchase Money Indebtedness”
shall mean (i) Indebtedness for the payment of all or any part of the purchase
price of any fixed assets, that is secured by a first lien on only such fixed
assets, (ii) any Indebtedness incurred at the time of or not later than one
hundred eighty (180) days after the acquisition of any fixed assets for the
purpose of financing all or any part of the purchase price thereof, and (iii)
any renewals, extensions or refinancings thereof, but not any increases in the
principal amounts thereof outstanding at the time. “Purchaser” or “Purchasers”
means each of the purchasers that has executed and delivered this Agreement to
the Company and such Purchaser’s successors and assigns (so long as A-12 \\DC -
047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002072.jpg]
any such assignment complies with Section 13.2), provided, however, that any
Purchaser of a Note that ceases to be the registered holder or a beneficial
owner (through a nominee) of such Note as the result of a transfer thereof
pursuant to Section 13.2 shall cease to be included within the meaning of
“Purchaser” of such Note for the purposes of this Agreement upon such transfer.
“Purchaser Schedule” means the Purchaser Schedule to this Agreement listing the
Purchasers of the Notes and including their notice and payment information.
“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act. “QPAM Exemption” is defined in Section
6.2(d). “Ratable Portion” for any Note shall mean an amount equal to the product
of (a) that portion of the net proceeds from a sale of assets being applied to
the payment or prepayment of Senior Debt pursuant to Section 10.3 multiplied by
(b) a fraction, the numerator of which is the aggregate outstanding principal
amount of such Note and the denominator of which is the aggregate outstanding
principal amount of all Senior Debt of the Company or a Subsidiary receiving any
repayment or prepayment (or offer thereof) pursuant to Section 10.3. “Recovery
Event” means the receipt by the Company or any of its Subsidiaries of any cash
insurance proceeds or condemnation award payable by reason of theft, loss,
physical destruction or damage, taking or similar event with respect to any of
their respective property or assets. “Related Fund” means, with respect to any
holder of any Note, any fund or entity that (a) invests in Securities or bank
loans, and (b) is advised or managed by such holder, the same investment advisor
as such holder or by an affiliate of such holder or such investment advisor.
“Required Holders” means at any time on or after the Closing, the holders of at
least 50% in principal amount of the Notes at the time outstanding (exclusive of
Notes then owned by the Company or any of its Affiliates). “Responsible Officer”
means any Senior Financial Officer and any other officer of the Company with
responsibility for the administration of the relevant portion of this Agreement.
“SEC” means the Securities and Exchange Commission of the United States of
America. “Securities” or “Security” shall have the meaning specified in section
2(1) of the Securities Act. “Securities Act” means the Securities Act of 1933
and the rules and regulations promulgated thereunder from time to time in
effect. A-13 \\DC - 047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002073.jpg]
“Senior Debt” means all Indebtedness of the Company and its Subsidiaries, other
than unsecured Indebtedness of the Company or its Subsidiaries that is expressly
subordinated by its terms to other unsecured Indebtedness of the Company and its
Subsidiaries (including the Notes). “Senior Financial Officer” means the chief
financial officer, principal accounting officer or treasurer of the Company.
“Source” is defined in Section 6.2. “State Sanctions List” means a list that is
adopted by any state Governmental Authority within the United States of America
pertaining to Persons that engage in investment or other commercial activities
in Iran or any other country that is a target of economic sanctions imposed
under U.S. Economic Sanctions Laws. “Subsidiary” means, as to any Person, any
other Person in which such first Person or one or more of its Subsidiaries or
such first Person and one or more of its Subsidiaries owns sufficient equity or
voting interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such second Person, and any partnership or joint venture
if more than a 50% interest in the profits or capital thereof is owned by such
first Person or one or more of its Subsidiaries or such first Person and one or
more of its Subsidiaries (unless such partnership or joint venture can and does
ordinarily take major business actions without the prior approval of such Person
or one or more of its Subsidiaries). Unless the context otherwise clearly
requires, any reference to a “Subsidiary” is a reference to a Subsidiary of the
Company. “Subsidiary Guarantor” means each Subsidiary that has executed and
delivered a Subsidiary Guaranty. “Subsidiary Guaranty” is defined in Section
9.7(a). “Substitute Purchaser” is defined in Section 21. “SVO” means the
Securities Valuation Office of the NAIC. “Swap Contract” means (a) any and all
interest rate swap transactions, basis swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward foreign exchange
transactions, cap transactions, floor transactions, currency options, spot
contracts or any other similar transactions or any of the foregoing (including
any options to enter into any of the foregoing), and (b) any and all
transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc. or any
International Foreign Exchange Master Agreement. “Swap Termination Value” means,
in respect of any one or more Swap Contracts, after taking into account the
effect of any legally enforceable netting agreement relating to such Swap A-14
\\DC - 047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002074.jpg]
Contracts, (a) for any date on or after the date such Swap Contracts have been
closed out and termination value(s) determined in accordance therewith, such
termination value(s), and (b) for any date prior to the date referenced in
clause (a), the amounts(s) determined as the mark-to-market values(s) for such
Swap Contracts, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Swap Contracts.
“Swingline Lender” has the meaning provided in the Bank Credit Facility.
“Synthetic Lease” means, at any time, any lease (including leases that may be
terminated by the lessee at any time) of any property (a) that is accounted for
as an operating lease under GAAP and (b) in respect of which the lessee retains
or obtains ownership of the property so leased for U.S. federal income tax
purposes, other than any such lease under which such Person is the lessor.
“United States Person” has the meaning set forth in Section 7701(a)(30) of the
Code. “USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001 and the rules and regulations
promulgated thereunder from time to time in effect. “U.S. Economic Sanctions
Laws” means those laws, executive orders, enabling legislation or regulations
administered and enforced by the United States pursuant to which economic
sanctions have been imposed on any Person, entity, organization, country or
regime, including the Trading with the Enemy Act, the International Emergency
Economic Powers Act, the Iran Sanctions Act, the Sudan Accountability and
Divestment Act and any other OFAC Sanctions Program. “Voting Stock” means, with
respect to any Person, Equity Interests issued by such Person the holders of
which are ordinarily, in the absence of contingencies, entitled to vote for the
election of directors (or persons performing similar functions) of such Person,
even though the right so to vote has been suspended by the happening of such a
contingency. A-15 \\DC - 047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002075.jpg]
[FORM OF SERIES A NOTE] HNI CORPORATION 4.22% Senior Notes, Series A, due May
31, 2025 No. [_____] [Date] $[_______] PPN[______________] FOR VALUE RECEIVED,
the undersigned, HNI Corporation (herein called the “Company”), a corporation
organized and existing under the laws of the State of Iowa, hereby promises to
pay to [____________], or registered assigns, the principal sum of
[_____________________] DOLLARS (or so much thereof as shall not have been
prepaid) on May 31, 2025 (the “Maturity Date”), with interest (computed on the
basis of a 360-day year of twelve 30-day months) (a) on the unpaid balance
hereof at the rate of 4.22% per annum from the date hereof, payable
semiannually, on May 31st and November 30th in each year, commencing on November
30, 2018, and on the Maturity Date, until the principal hereof shall have become
due and payable, and (b) to the extent permitted by law, (x) on any overdue
payment of interest and (y) during the continuance of an Event of Default, on
such unpaid balance and on any overdue payment of any Make-Whole Amount, at a
rate per annum from time to time equal to the greater of (i) 6.22% or (ii) 2%
over the rate of interest publicly announced by Bank of America, N.A. from time
to time in New York, New York as its “base” or “prime” rate, payable
semiannually as aforesaid (or, at the option of the registered holder hereof, on
demand). Payments of principal of, interest on and any Make-Whole Amount with
respect to this Note are to be made in lawful money of the United States of
America at its office in New York, New York or at such other place as the
Company shall have designated by written notice to the holder of this Note as
provided in the Note Purchase Agreement referred to below. This Note is one of a
series of Senior Notes (herein called the “Notes”) issued pursuant to the Note
Purchase Agreement, dated May 31, 2018 (as from time to time amended, the “Note
Purchase Agreement”), between the Company and the respective Purchasers named
therein and is entitled to the benefits thereof. Each holder of this Note will
be deemed, by its acceptance hereof, to have (i) agreed to the confidentiality
provisions set forth in Section 20 of the Note Purchase Agreement and (ii) made
the representations set forth in Sections 6.1(a), 6.2, 6.3 and 6.4(a) of the
Note Purchase Agreement. Unless otherwise indicated, capitalized terms used in
this Note shall have the respective meanings ascribed to such terms in the Note
Purchase Agreement. This Note is a registered Note and, as provided in the Note
Purchase Agreement, upon surrender of this Note for registration of transfer
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the Person SCHEDULE 1 (to Note Purchase Agreement) \\DC -
047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002076.jpg]
in whose name this Note is registered as the owner hereof for the purpose of
receiving payment and for all other purposes, and the Company will not be
affected by any notice to the contrary. This Note is subject to prepayment at
the option of the Company, in whole or from time to time in part, at the times
and on the terms specified in the Note Purchase Agreement, but not otherwise.
This Note is not subject to mandatory prepayment; however, the Company may be
required to offer to prepay a portion or all of this Note in accordance with the
terms of the Note Purchase Agreement. If an Event of Default occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement. This Note
shall be construed and enforced in accordance with, and the rights of the
Company and the holder of this Note shall be governed by, the law of the State
of New York excluding choice-of-law principles of the law of such State that
would permit the application of the laws of a jurisdiction other than such
State. HNI CORPORATION By: ____________________________________ [Title] -2- \\DC
- 047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002077.jpg]
[FORM OF SERIES B NOTE] HNI CORPORATION 4.40% Senior Notes, Series B, due May
31, 2028 No. [_____] [Date] $[_______] PPN[______________] FOR VALUE RECEIVED,
the undersigned, HNI Corporation (herein called the “Company”), a corporation
organized and existing under the laws of the State of Iowa, hereby promises to
pay to [____________], or registered assigns, the principal sum of
[_____________________] DOLLARS (or so much thereof as shall not have been
prepaid) on May 31, 2028 (the “Maturity Date”), with interest (computed on the
basis of a 360-day year of twelve 30-day months) (a) on the unpaid balance
hereof at the rate of 4.40% per annum from the date hereof, payable
semiannually, on May 31st and November 30th in each year, commencing on November
30, 2018, and on the Maturity Date, and on the Maturity Date, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law, (x) on any overdue payment of interest and (y) during the
continuance of an Event of Default, on such unpaid balance and on any overdue
payment of any Make-Whole Amount, at a rate per annum from time to time equal to
the greater of (i) 6.40% or (ii) 2% over the rate of interest publicly announced
by Bank of America, N.A. from time to time in New York, New York as its “base”
or “prime” rate, payable semiannually as aforesaid (or, at the option of the
registered holder hereof, on demand). Payments of principal of, interest on and
any Make-Whole Amount with respect to this Note are to be made in lawful money
of the United States of America at its office in New York, New York or at such
other place as the Company shall have designated by written notice to the holder
of this Note as provided in the Note Purchase Agreement referred to below. This
Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated May 31, 2018 (as from time to
time amended, the “Note Purchase Agreement”), between the Company and the
respective Purchasers named therein and is entitled to the benefits thereof.
Each holder of this Note will be deemed, by its acceptance hereof, to have (i)
agreed to the confidentiality provisions set forth in Section 20 of the Note
Purchase Agreement and (ii) made the representations set forth in Sections
6.1(a), 6.2, 6.3 and 6.4(a) of the Note Purchase Agreement. Unless otherwise
indicated, capitalized terms used in this Note shall have the respective
meanings ascribed to such terms in the Note Purchase Agreement. This Note is a
registered Note and, as provided in the Note Purchase Agreement, upon surrender
of this Note for registration of transfer accompanied by a written instrument of
transfer duly executed, by the registered holder hereof or such holder’s
attorney duly authorized in writing, a new Note for a like principal amount will
be issued to, and registered in the name of, the transferee. Prior to due
presentment for registration of transfer, the Company may treat the Person
SCHEDULE 1 (to Note Purchase Agreement) \\DC - 047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002078.jpg]
in whose name this Note is registered as the owner hereof for the purpose of
receiving payment and for all other purposes, and the Company will not be
affected by any notice to the contrary. This Note is subject to prepayment at
the option of the Company, in whole or from time to time in part, at the times
and on the terms specified in the Note Purchase Agreement, but not otherwise.
This Note is not subject to mandatory prepayment; however, the Company may be
required to offer to prepay a portion or all of this Note in accordance with the
terms of the Note Purchase Agreement. If an Event of Default occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement. This Note
shall be construed and enforced in accordance with, and the rights of the
Company and the holder of this Note shall be governed by, the law of the State
of New York excluding choice-of-law principles of the law of such State that
would permit the application of the laws of a jurisdiction other than such
State. HNI CORPORATION By: ____________________________________ [Title] -2- \\DC
- 047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002079.jpg]
SCHEDULE 4.4(A) MATTERS TO BE COVERED IN OPINION OF SPECIAL COUNSEL FOR, AND
IN-HOUSE COUNSEL OF, THE COMPANY 1. Each of the Company and the Subsidiary
Guarantors being duly incorporated, validly existing and in good standing and
having requisite corporate power and authority to own its property and assets
and to carry on its business as now conducted and to execute and deliver the
Note Purchase Agreement, Notes and Subsidiary Guaranty (the “Documents”). 2. Due
authorization and execution of the Documents and such Documents being valid,
binding and enforceable. 3. Entering into such Documents will not conflict with
charter documents, laws or other agreements. 4. No approvals or consents needed
under applicable federal or state laws to execute and deliver the Documents. 5.
The offer, sale and delivery of the Notes by the Company and the execution and
delivery of the Guaranty by the Subsidiary Guarantors to the Purchasers are not
required to be registered under the Securities Act and the Note Purchase
Agreement is not required to be qualified under the Trust Indenture Act. 6.
Neither Company nor the Subsidiary Guarantors are an “investment company” under
the Investment Company Act of 1940, as amended. 7. The issuance and sale of the
Notes and the use of the proceeds of the issuance and sale of the Notes do not
violate Section 7 of the Exchange Act or the Margin Regulations. 8. Such other
opinions and qualifications as the parties may negotiate. \\DC - 047743/000003 -
11311989 v6



--------------------------------------------------------------------------------



 
[hninpaexecution002080.jpg]
SCHEDULE 4.4(B) FORM OF OPINION OF SPECIAL COUNSEL FOR THE PURCHASERS [To Be
Provided on a Case by Case Basis] SCHEDULE 4.4(b) (to Note Purchase Agreement)
\\DC - 047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002081.jpg]
SCHEDULE 4.9 CHANGES IN CORPORATE STRUCTURE None. SCHEDULE 4.9 (to Note Purchase
Agreement) \\DC - 047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002082.jpg]
SCHEDULE 5.3 DISCLOSURE MATERIALS None. SCHEDULE 5.3 (to Note Purchase
Agreement) \\DC - 047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002083.jpg]
SCHEDULE 5.4 SUBSIDIARIES OF THE COMPANY AND OWNERSHIP OF SUBSIDIARY STOCK (i)
Subsidiaries: Jurisdiction Subsidiary Company of Percent of Ownership By
Guarantor Organization (Yes/No) HNI Holdings Inc. IA 100% owned by HNI
Corporation No HNI International Inc. IA 100% owned by HNI Corporation No HNI
International (Mexico) LLC IA 100% owned by HNI International No HNI
International (Puerto Rico) LLC IA 100% owned by HNI International No HNI Middle
East DMCC UA 100% owned by HNI International No Allsteel Inc. IL 100% owned by
HNI Corporation Yes The Gunlocke Company L.L.C. IA 100% owned by Allsteel No
Hickory Business Furniture, LLC NC 100% owned by Allsteel No Contract Resource
Group LLC DE 100% owned by Allsteel No AOD San Diego LLC DE 100% owned by
Allsteel No Amovo Workplace Environments Inc. Canada 100% owned by Allsteel No
IAW LLC DE 100% owned by Allsteel No Delve Interiors LLC DE 100% owned by
Allsteel No Sagus International, Inc. DE 100% owned by HON No Midwest Folding
Products Corp. DE 100% owned by Sagus No The HON Company LLC IA 100% owned by
HNI Holdings Inc. Yes OFM, LLC DE 100% owned by The HON Co. No Maxon Furniture
Inc. IA 100% owned by HNI Corporation No Paoli LLC IA 100% owned by HNI Holdings
Inc. No Hearth & Home Technologies LLC IA 100% owned by HNI Holdings Inc. Yes
HHT LLC WA 100% owned by Hearth & Home No Technologies LLC Monessen Holding
Company, LLC DE 100% owned by Hearth & Home No Technologies LLC Monessen Hearth
Systems Company, KY 100% owned by Monessen Holding No LLC Company, LLC Monessen
Hearth Canada, Inc. Canada 100% owned by Monessen Hearth Systems Company, LLC No
HNI Services LLC IA 70% owned by HNI Corporation 30% owned by HFM Partners No
HNI Technologies Inc. IA 100% owned by HNI Corporation No SCHEDULE 5.4 (to Note
Purchase Agreement) \\DC - 047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002084.jpg]
The Purchasers listed on Exhibit A - 2 - May 31, 2018 attached hereto
Jurisdiction Subsidiary Company of Percent of Ownership By Guarantor
Organization (Yes/No) HFM Partners IA 95% owned by HNI Corporation 5% owned by
Maxon Furniture No Pearl City Insurance Company AZ 100% owned by HNI Corporation
No HNI Asia LLC IA 100% owned by HNI Corporation No HON INDUSTRIES (Canada) Inc.
Canada 100% owned by HNI Corporation No HON Internacional de Mexico, S. de
Mexico 99% owned by HNI International Inc. R. L. de C. V. 1% owned by HNI
International No (Mexico) L.L.C. HON Internacional Servicios de Mexico 99% owned
by HNI International Inc. Mexico, S. de R.L. de C.V. 1% owned by HNI
International No (Mexico) L.L.C. HNI Asia LLC, Taiwan Branch China Taiwan -
09-23-04 (Business License) No HNI Asia Technology Services China 100% owned by
HNI Asia L.L.C. No (Shenzhen) Limited HNI Hong Kong Limited Hong Kong 100% owned
by HNI Corporation No Global Known Ltd. Hong Kong 100% owned by HNI Hong Kong
Ltd. No HNI Singapore Private Limited Singapore 100% owned by Global Known Ltd.
No HNI Office India Ltd. India 99.3% owned by HNI Singapore No Private Limited
Lamex Trading Co. Ltd. Hong Kong 100% owned by Global Known Ltd. No Lamex China
Investment Ltd. Hong Kong 100% owned by Global Known Ltd. No HBF Asia Pacific
Limited Hong Kong 100% owned by Global Known Ltd. No Dongguan Lamex Furniture
Co. Ltd. China 100% owned by Lamex China No Investment Ltd. (ii) Affiliates:
None. (iii) Company’s Directors and Senior Officers: Directors Stan Askren Mary
Bell Miguel Calado Cheryl Francis John Hartnett Mary Jones Jeff Lorenger Larry
Porcellato 5.4-2 \\DC - 047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002085.jpg]
The Purchasers listed on Exhibit A - 3 - May 31, 2018 attached hereto Abbie
Smith Brian Stern Ronald Waters, III Senior Officers NAME OFFICE Julie M.
Abramowski Vice President, Corporate Controller Stan A. Askren Chairman of the
Board Chief Executive Officer Director Vincent P. Berger Executive Vice
President, HNI Corporation President, Hearth & Home Technologies Steven M.
Bradford Senior Vice President, General Counsel and Secretary Marshall H.
Bridges Senior Vice President and Chief Financial Officer Jeffrey D. Lorenger
President, HNI Corporation Donna D. Meade Vice President, Member and Community
Relations Kurt A. Tjaden President, HNI International Senior Vice President, HNI
Corporation (d) Restrictive Agreements None. 5.4-3 \\DC - 047743/000003 -
10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002086.jpg]
SCHEDULE 5.5 FINANCIAL STATEMENTS Audited financial statements included in the
Company’s Form10-K for the fiscal years ended on or about December 31, 2013,
2014, 2015, 2016 and 2017. 2017 –
http://investors.hnicorp.com/Doc/Index?did=43658965 2016 –
http://investors.hnicorp.com/Doc/Index?did=39703727 2015 –
http://investors.hnicorp.com/Doc/Index?did=35564522 2014 –
http://investors.hnicorp.com/Doc/Index?did=31413017 2013 –
http://investors.hnicorp.com/Doc/Index?did=26994742 Unaudited financial
statements included in the Company’s Form 10-Q for the fiscal quarter ended
March 31, 2018 http://investors.hnicorp.com/Doc/Index?did=44432029 SCHEDULE 5.5
(to Note Purchase Agreement) \\DC - 047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002087.jpg]
SCHEDULE 5.7 GOVERNMENTAL AUTHORIZATIONS Regulation D Filing SCHEDULE 5.7 (to
Note Purchase Agreement) \\DC - 047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002088.jpg]
SCHEDULE 5.15 EXISTING INDEBTEDNESS OF THE COMPANY AND ITS SUBSIDIARIES (a)
Indebtedness OUTSTANDING OBLIGOR(S) CREDITOR(S) CUSIP OR ISIN DESCRIPTION OF
COLLATERAL PRINCIPAL AMOUNT (IF APPLICABLE) INDEBTEDNESS HNI Corporation Wells
Fargo Bank, Published CUSIP $450 million senior None The HON Company LLC
National Association Number: 40425NAJ1 unsecured revolving Allsteel Inc. Bank of
America, N.A. credit facility Hearth & Home Bankers Trust Company Revolving
Credit Technologies LLC Branch Banking and Trust CUSIP Number: Company 40425NAK8
Suntrust Bank U.S. Bank National Association (b) Liens Mortgage and Assignment
of Rents and Leases, dated as of March 31, 2017, and recorded on April 5, 2017,
in favor of Pearl City Insurance Company, as Instrument No. 2017-01655. The
mortgage encumbers the real property situated at 3000 North Highway 61,
Muscatine, Iowa. (c) Restrictive Agreements Third Amended and Restated Credit
Agreement dated April 20, 2018 SCHEDULE 5.15 (to Note Purchase Agreement) \\DC -
047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002089.jpg]
HNI Corporation 600 East Second Street, Muscatine, Iowa 52761, Tel 563 272 7400,
Fax 563 272 7347, www.hnicorp.com SCHEDULE 7.2 FORM OF COMPLIANCE CERTIFICATE
TO: Each holder of a Note under the Agreement that is an Institutional Investor
RE: Note Purchase Agreement, dated as of May 31, 2018 by and among HNI
Corporation, an Iowa corporation (the “Company”), and each holder of a Note from
time to time party thereto (collectively, the “holders” and individually, a
“holder”) (as amended, modified, extended, restated, replaced, or supplemented
from time to time, the “Agreement”; capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Agreement) DATE:
[_________, 20___] For the fiscal [quarter][year] ended [________, 20__]. The
undersigned Senior Financial Officer, in his or her capacity as an officer of
the Company and not individually, hereby certifies on behalf of the Company that
with respect to the Agreement as of the date hereof: (a) Attached hereto as
Annex A are the financial statements provided by the Company to the holders for
the fiscal period referenced above. [Such financial statements fairly present in
all material respects the financial position of the companies being reported on
and their results of operations and cash flows, subject to changes resulting
from year-end adjustments and the absence of footnotes.]1 (b) During the fiscal
period referred to above, the Company was in compliance with the financial
ratios and requirements of Section 10.3 and Section 10.7 of the Agreement
(except to the extent waived in accordance with the provisions of the
Agreement). Attached hereto on Annex B is the information from the financial
statements referred to in paragraph (a) above required in order to establish
such compliance (including with respect to each such provision that involves
mathematical calculations, the information from such financial statements that
is required to perform such calculations) and a statement of the maximum or
minimum amount, ratio or percentage, as the case may 1 Include only for
quarterly certifications. SCHEDULE 7.2 (to Note Purchase Agreement) \\DC -
047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002090.jpg]
be, permissible under the terms of such Section, and the calculation of the
amount, ratio or percentage then in existence demonstrating such compliance. (c)
I have reviewed the relevant terms of the Agreement and have made, or caused to
be made under my supervision, a review of the transactions and conditions of the
Company and its Subsidiaries from the beginning of the [quarterly][annual]
period covered by the statements referred to in paragraph (a) above to the date
hereof. Such review did not disclose the existence during such period of any
condition or event that constitutes a Default or an Event of Default.2 (d)
Attached hereto as Annex C is a list of all Subsidiaries that are Subsidiary
Guarantors (if any) on the date hereof. Each Subsidiary that is required to be a
Subsidiary Guarantor pursuant to Section 9.7 of the Agreement is a Subsidiary
Guarantor on the date hereof. [(e)] [Included as part of the calculations on
Annex B is a reconciliation between the calculations of the financial ratios and
requirements referred to in paragraph (b) above made before and after giving
effect to any change in GAAP which affects the computation of such financial
ratios or requirements.]3 [(f)] [Included as part of the calculations on Annex B
is a reconciliation from GAAP resulting from the Company or any Subsidiary
making an election to measure any financial liability using fair value (which
election is being disregarded for purposes of determining compliance with the
Agreement pursuant to Section 22.2) as to the period covered by the financial
statements referred to in paragraph (a) above.] 4 [Remainder of Page
Intentionally Left Blank.] 2 If a Default or Event of Default shall have
occurred (including if resulting from the failure of the Company or any
Subsidiary to comply with any Environmental Law), an explanation of such Default
or Event of Default shall be provided on a separate page attached hereto
specifying the nature and period of existence thereof and what action the
Company has taken or proposes to take with respect thereto. 3 Include only if,
as a result of changes to GAAP, any of the covenants in Sections 10.3 or 10.7 no
longer apply as intended and must therefore be reconciled to account for such
change in GAAP (see Section 22.2(b) of the Agreement). 4 Include only if the
Company has elected to measure any financial liability using fair value (as
permitted by Financial Accounting Standards Board Accounting Standards
Codification Topic No. 825-10-25 – Fair Value Option, International Accounting
Standard 39 – Financial Instruments: Recognition and Measurement) pursuant to
Section 22.2 of the Agreement. 7.2-2 \\DC - 047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002091.jpg]
This Certificate may, upon execution, be delivered by facsimile or electronic
mail, which shall be deemed for all purposes to be an original signature. Name:
Title: 7.2-3 \\DC - 047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002092.jpg]
Annex A to Compliance Certificate Financial Statements Annex A to Schedule 7.2
\\DC - 047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002093.jpg]
Annex B to Compliance Certificate Financial Covenant Calculations Annex B to
Schedule 7.2 \\DC - 047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002094.jpg]
Annex C to Compliance Certificate Subsidiary Guarantor List Annex C to Schedule
7.2 \\DC - 047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002095.jpg]
SCHEDULE 9.7 FORM OF SUBSIDIARY GUARANTOR JOINDER GUARANTOR SUPPLEMENT THIS
GUARANTOR SUPPLEMENT (the “Guarantor Supplement”), dated as of [__________,
20__] is made by [__________], a [____________](the “Additional Guarantor”), in
favor of the holders from time to time of the Notes issued pursuant to the Note
Agreement described below: PRELIMINARY STATEMENTS: I. Pursuant to the Note
Purchase Agreement dated as of May 31, 2018 (as amended, modified, supplemented
or restated from time to time, the “Note Agreement”), by and among HNI
Corporation, an Iowa corporation (the “Company”), and the Persons listed on the
signature pages thereto (the “Purchasers”), the Company has issued and sold (a)
$50,000,000 aggregate principal amount of its 4.22% Senior Notes, Series A, due
May 31, 2025 (“Series A Notes”) and (b) $50,000,000 aggregate principal amount
of its 4.40% Senior Notes, Series B, due May 31, 2028 (the “Series B Notes” and
together with the Series A Notes, each as amended, restated or otherwise
modified from time to time and including any such notes issued in substitution
therefor, the “Notes” and individually a “Note”). II. The Company is required
pursuant to the Note Agreement to cause the Additional Guarantor to deliver this
Guarantor Supplement in order to cause the Additional Guarantor to become a
Guarantor under the Guaranty Agreement dated as of May 31, 2018 executed by
certain Subsidiaries of the Company (together with each entity that from time to
time becomes a party thereto by executing a Guarantor Supplement pursuant to
Section 14.1 thereof, collectively, the “Guarantors”) in favor of each holder
from time to time of any of the Notes (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Guaranty Agreement”).
III. The Additional Guarantor has received and will receive substantial direct
and indirect benefits from the Company’s compliance with the terms and
conditions of the Note Agreement and the Notes issued thereunder. IV.
Capitalized terms used and not otherwise defined herein have the definitions set
forth in the Note Agreement. Now therefore, in consideration of the funds
advanced to the Company by the Purchasers under the Note Agreement and to enable
the Company to comply with the terms of the Note Agreement, the Additional
Guarantor hereby covenants, represents and warrants to the holders as follows:
The Additional Guarantor hereby becomes a Guarantor (as defined in the Guaranty
Agreement) for all purposes of the Guaranty Agreement. Without limiting the
foregoing, SCHEDULE 9.7 (to Note Purchase Agreement) \\DC - 047743/000003 -
10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002096.jpg]
the Additional Guarantor hereby (a) jointly and severally with the other
Guarantors under the Guaranty Agreement, guarantees to the holders from time to
time of the Notes the prompt payment in full when due (whether at sated
maturity, by acceleration or otherwise) and the full and prompt performance and
observance of all Guaranteed Obligations (as defined in Section 1 of the
Guaranty Agreement) in the same manner and to the same extent as is provided in
the Guaranty Agreement, (b) accepts and agrees to perform and observe all of the
covenants set forth therein, (c) waives the rights set forth in Section 3 of the
Guaranty Agreement, (d) makes the representations and warranties set forth in
Section 9 of the Guaranty Agreement and (e) waives the rights, submits to
jurisdiction, and waives service of process as described in Section 14.6 of the
Guaranty Agreement. Notice of acceptance of this Guarantor Supplement and of the
Guaranty Agreement, as supplemented hereby, is hereby waived by the Additional
Guarantor. The address for notices and other communications to be delivered to
the Additional Guarantor pursuant to Section 13 of the Guaranty Agreement is set
forth below. IN WITNESS WHEREOF, the Additional Guarantor has caused this
Guarantor Supplement to be duly executed and delivered as of the date and year
first above written. [NAME OF GUARANTOR] By: ___________________________________
Name: Title: Notice Address for such Guarantor
______________________________________ _______________________________________
_______________________________________ 9.7-2 \\DC - 047743/000003 - 10986815
v12



--------------------------------------------------------------------------------



 
[hninpaexecution002097.jpg]
SCHEDULE 10.2(C) FORM OF SUBSIDIARY GUARANTOR REAFFIRMATION AFFIRMATION OF
GUARANTY AGREEMENT THIS AFFIRMATION OF GUARANTY AGREEMENT, dated as of [_______]
(this “Affirmation”), is made by each of the undersigned (each a “Guarantor”
and, collectively, the “Guarantors”) in favor of the holders from time to time
of the Notes (as defined below). Unless otherwise defined herein, capitalized
terms used herein shall have the meanings specified in the hereinafter defined
Note Agreement (as defined below). PRELIMINARY STATEMENTS: I. HNI Corporation,
an Iowa corporation (the “Company”), previously entered into a Note Purchase
Agreement, dated as of May 31, 2018 (as amended, restated, amended and restated,
supplemented, assumed or otherwise modified from time to time, the “Note
Agreement”), pursuant to which the Company issued (i) $50,000,000 aggregate
principal amount of its 4.22% Senior Notes, Series A, due May 31, 2025 and (ii)
$50,000,000 aggregate principal amount of its 4.40% Senior Notes, Series B, due
May 31, 2028 (collectively, the “Notes” (such term also includes any notes
issued in substitution therefor pursuant to the Note Agreement)). II. In
connection with the Note Agreement, the Guarantors previously executed and
delivered to the holders (as defined in the Note Agreement) a Guaranty
Agreement, dated as of May 31, 2018 (as amended, restated, amended and restated,
supplemented, assumed or otherwise modified from time to time, the “Guaranty
Agreement”), pursuant to which each Guarantor has irrevocably, unconditionally
and jointly and severally with the other Guarantors guaranteed the payment of
the Notes outstanding from time to time and the performance by the Company of
its obligations under the Note Agreement to the extent set forth therein. The
undersigned constitute all of the Guarantors currently party to the Guaranty
Agreement. III. The Company has entered into a that certain [describe relevant
agreement(s)] (the “[Transfer/Merger/Consolidation]”). IV. It is a condition
precedent to the Transfer that the Guarantors execute this Affirmation to ratify
and affirm their obligations under the Guaranty Agreement. SCHEDULE 10.2(c) (to
Note Purchase Agreement) \\DC - 047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002098.jpg]
NOW, THEREFORE, in consideration of the matters heretofore described, the
sufficiency and accuracy of which are hereby acknowledged, the undersigned agree
for the benefit of the Purchasers (as defined in the Note Agreement) as follows:
1. Affirmation. Each Guarantor hereby ratifies and affirms all of its payment
and performance obligations under the Guaranty Agreement and confirms and agrees
that the Guaranty Agreement is, and shall continue to be, in full force and
effect after giving effect to the Transfer. 2. Successors and Assigns. All
covenants and other agreements contained in this Affirmation and in the Guaranty
Agreement by or on behalf of any of the parties hereto bind and inure to the
benefit of their respective successors and assigns whether so expressed or not.
3. Governing Law. This Affirmation shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the law of the State
of New York, excluding choice-of-law principles of the law of such State that
would permit the application of the laws of a jurisdiction other than such
State. 4. Execution in Counterparts. This Affirmation may be executed in any
number of counterparts, each of which shall be an original but all of which
together shall constitute one instrument. Each counterpart may consist of a
number of copies hereof, each signed by less than all, but together signed by
all, of the parties hereto. 5. Severability. Any provision of this Affirmation
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall (to the full
extent permitted by law), not invalidate or render unenforceable such provision
in any other jurisdiction. 6. Jurisdiction and Process; Waiver of Jury Trial.
Section 14.6 of the Guaranty Agreement shall apply to this Affirmation.
[Signature pages follow] 10.2(c)- 2 \\DC - 047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002099.jpg]
IN WITNESS WHEREOF, each Guarantor has caused this Affirmation to be duly
executed and delivered as of the date and year first above written. [INSERT NAME
OF GUARANTOR], [a/an] [_____________________] 10.2(c)- 3 \\DC - 047743/000003 -
10986815 v12



--------------------------------------------------------------------------------



 
[hninpaexecution002100.jpg]
[NAME AND ADDRESS OF COMPANY] INFORMATION RELATING TO PURCHASERS PRINCIPAL
AMOUNT OF NAME AND ADDRESS OF PURCHASER NOTES TO BE PURCHASED [NAME OF
PURCHASER] $ (1) All payments by wire transfer of immediately available funds
to: with sufficient information to identify the source and application of such
funds. (2) All notices of payments and written confirmations of such wire
transfers: (3) E-mail address for Electronic Delivery: (4) All other
communications: (5) U.S. Tax Identification Number: PURCHASER SCHEDULE (to Note
Purchase Agreement) \\DC - 047743/000003 - 10986815 v12



--------------------------------------------------------------------------------



 